Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

CINTAS CORPORATION NO. 2,

as Borrower,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

 

and

 

 

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arranger and Administrative Agent,

 

BANC ONE CAPITAL MARKETS, INC.,

as Joint Lead Arranger,

 

BANK ONE, NA,

as Syndication Agent,

 

and

 

FIFTH THIRD BANK,

US BANK NATIONAL ASSOCIATION,

and

THE BANK OF TOKYO-MITSUBISHI, LTD.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

dated as of

May 28, 2004

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

Section 1.1. Definitions

1

Section 1.2. Accounting Terms

18

Section 1.3. Terms Generally

18

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

18

Section 2.1. Amount and Nature of Credit

18

Section 2.2. Revolving Credit

19

Section 2.3. Interest

23

Section 2.4. Evidence of Indebtedness

24

Section 2.5. Notice of Credit Event; Funding of Loans

25

Section 2.6. Payment on Loans and Other Obligations

26

Section 2.7. Prepayment

27

Section 2.8. Facility and Other Fees

27

Section 2.9. Modification of Commitment

28

Section 2.10. Computation of Interest and Fees

29

Section 2.11. Mandatory Payment

29

Section 2.12. Extension of Commitment

29

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

30

Section 3.1. Requirements of Law

30

Section 3.2. Taxes

31

Section 3.3. Funding Losses

32

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

33

 

 

ARTICLE IV. CONDITIONS PRECEDENT

33

Section 4.1. Conditions to Each Credit Event

34

Section 4.2. Conditions to the First Credit Event

34

 

 

ARTICLE V. COVENANTS

36

Section 5.1. Insurance

36

Section 5.2. Money Obligations

36

Section 5.3. Financial Statements and Information

36

Section 5.4. Financial Records

37

Section 5.5. Franchises; Change in Business

37

Section 5.6. ERISA Compliance

37

Section 5.7. Financial Covenants

37

Section 5.8. Borrowing

38

Section 5.9. Liens

38

Section 5.10. Regulations T, U and X

39

Section 5.11. Investments and Loans

39

Section 5.12. Merger and Sale of Assets

39

Section 5.13. Acquisitions

40

Section 5.14. Notice

40

Section 5.15. Environmental Compliance

40

Section 5.16. Affiliate Transactions

41

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 5.17. Use of Proceeds

41

Section 5.18. Subsidiary Guaranties

41

Section 5.19. Restrictive Agreements

42

Section 5.20. Pari Passu Ranking

43

Section 5.21. Amendment of Organizational Documents

43

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

43

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

43

Section 6.2. Corporate Authority

43

Section 6.3. Compliance with Laws and Contracts

44

Section 6.4. Litigation and Administrative Proceedings

44

Section 6.5. Title to Assets

44

Section 6.6. Tax Returns

44

Section 6.7. Environmental Matters

44

Section 6.8. Continued Business

45

Section 6.9. Employee Benefits Plans

45

Section 6.10. Consents or Approvals

46

Section 6.11. Solvency

46

Section 6.12. Financial Statements

46

Section 6.13. Regulations T, U and X

46

Section 6.14. Material Agreements

46

Section 6.15. Intellectual Property

46

Section 6.16. Insurance

47

Section 6.17. Accurate and Complete Statements

47

Section 6.18. Investment Company; Holding Company

47

Section 6.19. Defaults

47

 

 

ARTICLE VII. EVENTS OF DEFAULT

47

Section 7.1. Payments

47

Section 7.2. Special Covenants

47

Section 7.3. Other Covenants

47

Section 7.4. Representations and Warranties

48

Section 7.5. Cross Default

48

Section 7.6. ERISA Default

48

Section 7.7. Change in Control

48

Section 7.8. Money Judgment

48

Section 7.9. Validity of Loan Documents

48

Section 7.10. Solvency

48

 

 

ARTICLE VIII. REMEDIES UPON DEFAULT

49

Section 8.1. Optional Defaults

49

Section 8.2. Automatic Defaults

49

Section 8.3. Letters of Credit

49

Section 8.4. Offsets

50

Section 8.5. Equalization Provision

50

Section 8.6. Other Remedies

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE IX. THE AGENT

51

Section 9.1. Appointment and Authorization

51

Section 9.2. Note Holders

51

Section 9.3. Consultation With Counsel

51

Section 9.4. Documents

51

Section 9.5. Agent and Affiliates

51

Section 9.6. Knowledge of Default

51

Section 9.7. Action by Agent

52

Section 9.8. Notice of Default

52

Section 9.9. Indemnification of Agent

52

Section 9.10. Successor Agent

52

Section 9.11. Other Agents

53

 

 

ARTICLE X. MISCELLANEOUS

53

Section 10.1. Lenders’ Independent Investigation

53

Section 10.2. No Waiver; Cumulative Remedies

53

Section 10.3. Amendments, Consents

53

Section 10.4. Notices

54

Section 10.5. Costs, Expenses and Taxes

54

Section 10.6. Indemnification

54

Section 10.7. Obligations Several; No Fiduciary Obligations

55

Section 10.8. Execution in Counterparts

55

Section 10.9. Binding Effect; Borrower’s Assignment

55

Section 10.10. Lender Assignments

55

Section 10.11. Sale of Participations

57

Section 10.12. Severability of Provisions; Captions; Attachments

58

Section 10.13. Investment Purpose

58

Section 10.14. Entire Agreement

58

Section 10.15. Legal Representation of Parties

58

Section 10.16. Governing Law; Submission to Jurisdiction

58

Section 10.17. Jury Trial Waiver

1

 

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Swing Line Note

Exhibit C

Form of Notice of Loan

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Acceptance Agreement

Exhibit F

Form of Request for Extension

Exhibit G

Form of Parent Guaranty of Payment

Exhibit H

Form of Subsidiary Guaranty of Payment

 

 

Schedule 1

Commitments of Lenders

Schedule 2

Guarantors of Payment

Schedule 2.2

Existing Letters of Credit

Schedule 5.8

Indebtedness

Schedule 5.9

Liens

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

Litigation and Administrative Proceedings

 

iv

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 28th day of
May, 2004, among:

 

(a)                               CINTAS CORPORATION NO. 2, a Nevada corporation
(“Borrower”);

 

(b)                              the lenders listed on Schedule 1 hereto and
each other Eligible Transferee, as hereinafter defined, that becomes a party
hereto pursuant to Section 10.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

 

(c)          KEYBANK NATIONAL ASSOCIATION, as joint lead arranger and
administrative agent for the Lenders under this Agreement (“Agent”);

 

(d)          BANC ONE CAPITAL MARKETS, INC., as joint lead arranger under this
Agreement (“Joint Lead Arranger”);

 

(e)                               BANK ONE, NA, as syndication agent under this
Agreement (“Syndication Agent”);

 

(f)           FIFTH THIRD BANK, as co-documentation agent under this Agreement
(“Co-Documentation Agent”);

 

(g)          US BANK NATIONAL ASSOCIATION, as co-documentation agent under this
Agreement (“Co-Documentation Agent”); and

 

(f)           THE BANK OF TOKYO-MITSUBISHI, LTD., as co-documentation agent
under this Agreement (“Co-Documentation Agent”).

 

 

WITNESSETH:

 

WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a

 

E-7

--------------------------------------------------------------------------------


 

Company), (b) the acquisition of in excess of fifty percent (50%) of the stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.

 

“Additional Commitment” shall mean that term as defined in
Section 2.9(b) hereof.

 

“Additional Lender” shall mean an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

 

“Additional Lender Assumption Agreement” shall mean an additional lender
assumption agreement, in form and substance satisfactory to Agent, wherein an
Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” shall mean that term as defined in
Section 2.9(b) hereof.

 

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Lender in respect of the Obligations, if such payment results in that Lender
having less than its pro rata share of the Obligations then outstanding, than
was the case immediately before such payment.

 

“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Fee Letter” shall mean the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

 

“Applicable Facility Fee Rate” shall mean:

 

(a)                               for the period from the Closing Date until the
first Margin Adjustment Date after the Closing Date, eight basis points; and

 

(b)                              commencing on the first Margin Adjustment Date
after the Closing Date and on each Margin Adjustment Date thereafter, the number
of basis points set forth in the following matrix, based upon the S&P Rating or
the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
the Facility Fee

1

 

A+ or higher

 

A1 or higher

 

7.00

 

 

 

 

 

 

 

2

 

A

 

A2

 

8.00

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

3

 

A-

 

A3

 

10.00

 

 

 

 

 

 

 

4

 

BBB+

 

Baa1

 

12.50

 

 

 

 

 

 

 

5

 

less than BBB+

 

less than Baa1

 

15.00

 

 

 

 

 

 

 

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Facility Fee Rate shall
be set at Level 5.  Changes to the Applicable Facility Fee Rate shall be
immediately effective on each Margin Adjustment Date.  The above matrix does not
modify or waive, in any respect, the rights of Agent and the Lenders to charge
the Default Rate, or the rights and remedies of Agent and the Lenders pursuant
to Articles VII and VIII hereof.

 

“Applicable Margin” shall mean:

 

(a)                               for the period from the Closing Date until the
first Margin Adjustment Date after the Closing Date, twenty-seven (27) basis
points for Eurodollar Loans; and

 

(b)                              commencing on the first Margin Adjustment Date
after the Closing Date and on each Margin Adjustment Date thereafter, the number
of basis points set forth in the following matrix, based upon the S&P Rating or
the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
Eurodollar Loans

1

 

A+ or higher

 

A1 or higher

 

23.00

 

 

 

 

 

 

 

2

 

A

 

A2

 

27.00

 

 

 

 

 

 

 

3

 

A-

 

A3

 

30.00

 

 

 

 

 

 

 

4

 

BBB+

 

Baa1

 

37.50

 

 

 

 

 

 

 

5

 

less than BBB+

 

less than Baa1

 

60.00

 

 

 

 

 

 

 

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating and Moody’s
Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and such difference is two Levels or more,
then the Applicable Margin shall be based upon the Level immediately below the
Level

 

3

--------------------------------------------------------------------------------


 

determined based on the higher of the S&P Rating and the Moody’s Rating,
(iii) if only one of the two ratings (S&P Rating or Moody’s Rating) shall exist,
then the existing rating shall determine the Level of the Applicable Margin, and
(iv) if neither the S&P Rating nor the Moody’s Rating shall exist, then the
Applicable Margin shall be set at Level 5.  Changes to the Applicable Margin
shall be immediately effective on each Margin Adjustment Date.  The above matrix
does not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.

 

“Applicable Utilization Fee Rate” shall mean:

 

(a)                               for the period from the Closing Date until the
first Margin Adjustment Date after the Closing Date, five basis points; and

 

(b)                              commencing on the first Margin Adjustment Date
after the Closing Date and on each Margin Adjustment Date thereafter, the number
of basis points set forth in the following matrix, based upon the S&P Rating or
the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
the Utilization Fee

1

 

A or higher

 

A2 or higher

 

5.00

 

 

 

 

 

 

 

2

 

A-

 

A3

 

10.00

 

 

 

 

 

 

 

3

 

less than A-

 

less than A3

 

12.50

 

 

 

 

 

 

 

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Utilization Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above charts, and such difference is two
Levels or more, then the Applicable Utilization Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Utilization Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Utilization Fee Rate
shall be set at Level 3.  Changes to the Applicable Utilization Fee Rate shall
be immediately effective on each Margin Adjustment Date.  The above matrix does
not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.

 

“Assignment Agreement” shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit E.

 

“Authorized Officer” shall mean a Financial Officer or any other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate.  Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

 

“Base Rate Loan” shall mean a Revolving Loan described in Section 2.2(a) hereof
on which Borrower shall pay interest at a rate based on the Base Rate.

 

“BOCM Fee Letter” shall mean the BOCM Fee Letter between Borrower and BOCM,
dated as of the Closing Date.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which national banks are authorized or required to close, and, if the applicable
Business Day shall relate to a Eurodollar Loan, a day of the year on which
dealings in deposits are carried on in the London interbank Eurodollar market.

 

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase or retirement of any capital stock
or other equity interest of such Company or as a dividend, return of capital or
other distribution (other than any stock dividend, stock split or other equity
distribution payable only in capital stock or other equity of such Company) in
respect of such Company’s capital stock or other equity interest.

 

“Capitalization Ratio” shall mean, as determined for the most recently completed
fiscal quarter of Parent, on a Consolidated basis and in accordance with GAAP,
the ratio of (a) Consolidated Net Funded Indebtedness to (b) Consolidated Total
Capitalization.

 

“Capitalized Lease” of a Person shall mean any lease of assets by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person shall mean the amount of the
obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition; (b) U.S. dollar denominated time
deposits, certificates of deposit and bankers’ acceptances of any bank whose
short-term commercial paper rating from Standard & Poor’s is at least A-2, or
the equivalent thereof, or from Moody’s is at least P-2, or the equivalent
thereof (any such bank, an “Approved Depository”); (c) commercial paper issued
by any Approved Depository or by the parent company of any Approved Depository
and commercial paper issued by, or guaranteed by, any company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by Standard &
Poor’s or at least P-2 or the equivalent thereof by Moody’s; (d) bonds and
preferred stock of investment grade companies or issuers including, without
limitation, municipal bonds,

 

5

--------------------------------------------------------------------------------


 

corporate bonds and treasury bonds; (e) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in subparts (a) through (d) above; and (f) investments in money market
funds access to which is provided as part of “sweep” accounts maintained with an
Approved Depository.

 

“Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person (other than members of the Current Holder Group) or
group (within the meaning of Rule 13d-3 of the SEC under the Securities Exchange
Act of 1934, as then in effect), of shares representing more than thirty percent
(30%) of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of Parent;  (b) the occupation of a majority of the
seats (other than vacant seats) on the board of directors or other governing
body of Parent by Persons who were neither (i) nominated by the board of
directors or other governing body of Borrower nor (ii) appointed by directors so
nominated; or (c) the failure of Parent to own one hundred percent (100%),
directly or indirectly, of the outstanding common stock of Borrower.

 

“Closing Commitment Amount” shall mean Three Hundred Million Dollars
($300,000,000).

 

“Closing Date” shall mean the effective date of this Agreement as set forth in
the first paragraph of this Agreement.

 

“Closing Fee Letter” shall mean the Closing Fee Letter between Borrower and
Agent, dated as of the Closing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

 

“Commitment” shall mean the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans, to issue Letters of Credit and to participate
in Swing Loans and Letters of Credit pursuant to the Revolving Credit
Commitments, up to the Total Commitment Amount.

 

“Commitment Increase Period” shall mean the period from the Closing Date to the
date that is thirty (30) days prior to the last day of the Commitment Period, or
such later date as shall be agreed to in writing by Agent.

 

“Commitment Percentage” shall mean, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto.

 

“Commitment Period” shall mean the period from the Closing Date to May 27, 2009,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.

 

6

--------------------------------------------------------------------------------


 

“Companies” shall mean Parent, Borrower and all Subsidiaries of Parent.

 

“Company” shall mean Parent, Borrower or a Subsidiary of Parent.

 

“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit D.

 

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including cash, securities or notes, the assumption or
incurring of liabilities (direct or contingent) valued on a GAAP basis, the
payment of fees for a covenant not to compete and any other consideration paid
for such Acquisition.

 

“Consolidated” shall mean the resultant consolidation of the financial
statements of Parent and its Subsidiaries in accordance with GAAP, including
principles of consolidation specified by GAAP.

 

“Consolidated EBIT” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, and (c) extraordinary and non-recurring losses and non-cash charges and
related tax effects in accordance with GAAP, minus the aggregate amounts added
in determining such Consolidated Net Earnings in respect of extraordinary and
non-recurring gains and related tax effects in accordance with GAAP.

 

“Consolidated Funded Indebtedness” shall mean, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Parent, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the gross or net income of Parent (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of Parent, as determined on a Consolidated
basis and in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of Parent for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Parent for such period, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Net Funded Indebtedness” shall mean, at any date, (a) Consolidated
Funded Indebtedness, minus (b) cash and Cash Equivalents of the Companies, as
determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, at any date, the stockholders’ equity of
Parent, as determined on a Consolidated basis and in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Total Capitalization” shall mean, at any date, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Worth plus
Consolidated Funded Indebtedness.

 

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” shall mean the making by the Lenders of a Loan, the conversion by
the Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance by the
Fronting Lender of a Letter of Credit.

 

“Credit Party” shall mean Borrower, Parent and any Subsidiary that is a
Guarantor of Payment.

 

“Current Holder Group” shall mean (a) Richard T. Farmer and Joyce E. Farmer and
the lineal descendants of Richard T. Farmer, and (b) James J. Gardner and Joan
A. Gardner and the lineal descendants of James J. Gardner.

 

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by the Required Lenders in
writing.

 

“Default Rate” shall mean (a) with respect to any Loan, a rate per annum equal
to two percent (2%) in excess of the rate otherwise applicable thereto, and
(b) with respect to any other amount, if no rate is specified or available, a
rate per annum equal to two percent (2%) in excess of the Base Rate from time to
time in effect.

 

“Derived Eurodollar Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) plus the Eurodollar Rate.

 

“Dollar” or the sign $ shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” shall mean a Company that (a) is not a Credit Party,
(b) has aggregate assets of less than Five Hundred Thousand Dollars ($500,000),
and (c) has no direct or indirect Subsidiaries with aggregate assets for all
such Subsidiaries of more than Five Hundred Thousand Dollars ($500,000).

 

“Eligible Transferee” shall mean a commercial bank or financial institution that
is not Borrower, a Subsidiary or an Affiliate; provided, however, that (a) in
the case of a commercial bank, such bank (i) has a combined capital and surplus
of not less than One Hundred Million Dollars ($100,000,000), and (ii) either is
organized under the laws of the United States or any state thereof or the
District of Columbia or is organized under the laws of a country that is a
member of the Organization for Economic Co-Operation and Development (OECD) or a

 

8

--------------------------------------------------------------------------------


 

political subdivision of such country and is acting through a branch or agency
located in the United States, and (b) in the case of any other financial
institution, such financial institution is engaged in the making and purchasing
of commercial loans in the ordinary course of its business and has a total net
worth of not less than One Hundred Million Dollars ($100,000,000) (or its
obligations are guaranteed by an entity with such a net worth).

 

“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or by any state or municipality thereof or any foreign jurisdiction,
or by any court, agency, instrumentality, regulatory authority or commission of
any of the foregoing concerning health, safety and protection of, or regulation
of the discharge of substances into, the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” shall mean (a) the engagement by a Controlled Group member in a
non-exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975); (b) the application by a Controlled Group member for a waiver
from the minimum funding requirements of Code Section 412 or ERISA Section 302
or a Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (c) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (d) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (e) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (f) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (g) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan; (h) the commencement or existence of a claim, action,
suit, audit or investigation with respect to an ERISA Plan, other than a routine
claim for benefits; or (i) any incurrence by or any expectation of the
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by ERISA Section 601,
et. seq. or Code Section 4980B.

 

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” shall mean a Dollar denominated deposit in a bank or branch outside
of the United States.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Loan” shall mean a Revolving Loan described in Section 2.2(a) hereof
that shall be denominated in Dollars and on which Borrower shall pay interest at
a rate based upon the Derived Eurodollar Rate.

 

“Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained by dividing
(a) the rate of interest, determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for Dollar
deposits in immediately available funds with a maturity comparable to such
Interest Period, provided that, in the event that such rate quotation is not
available for any reason, then the Eurodollar Rate shall be the average of the
per annum rates at which deposits in immediately available funds in Dollars for
the relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by at
least three prime banks in any Eurodollar market reasonably selected by Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan hereunder; by (b) 1.00 minus the
Reserve Percentage.

 

“Event of Default” shall mean an event or condition that shall constitute an
event of default as defined in Article VII hereof.

 

“Excluded Taxes” shall mean net income taxes (and franchise taxes imposed in
lieu of net income taxes) imposed on Agent or any Lender by the Governmental
Authority located in any jurisdiction, as a result of Agent or Lender, as
applicable, having been a citizen or resident of the jurisdiction of such taxing
authority or being or having been engaged in a trade or business in such
jurisdiction (but excluding any connection arising solely from Agent’s or any
Lender’s execution or enforcement of, or performance of, its obligations
hereunder or under any of the other Loan Documents).

 

“Existing Letter of Credit” shall mean that term as defined in
Section 2.2(b)(vii) hereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward (if necessary) to the nearest one one-hundredth of one percent
(1/100 of 1%)) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller.  Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of Parent.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction located outside of the United States.

 

“Fronting Lender” shall mean, (a) as to any Letter of Credit transaction
hereunder, KeyBank National Association as issuer of the Letter of Credit, or,
with the prior consent of Borrower, in the event that KeyBank National
Association either shall be unable to issue or shall agree that another Lender
may issue a Letter of Credit, such other Lender as shall agree to issue the
Letter of Credit in its own name, but on behalf of the Lenders hereunder; or
(b) as to any Existing Letter of Credit, Bank One, NA.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board.

 

“Governmental Authority” shall mean any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization.

 

“Guarantor” shall mean a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” shall mean Parent and each of the Companies set forth on
Schedule 2 hereto, that are each executing and delivering a Guaranty of Payment,
or any other Person that shall deliver a Guaranty of Payment to Agent subsequent
to the Closing Date.

 

“Guaranty of Payment” shall mean the Parent Guaranty of Payment and each other
Guaranty of Payment executed and delivered on or after the Closing Date in
connection with this Agreement by the Guarantors of Payment, as the same may
from time to time be amended, restated or otherwise modified.

 

“Hedge Agreement” shall mean any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Company with any Person, or (b) currency swap agreement, forward currency
purchase agreement or similar arrangement or agreement designed to protect
against fluctuations in currency exchange rates entered into by a Company with
any Person.

 

11

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all
Off-Balance Sheet Liabilities, (g) all Capitalized Lease Obligations, (h) all
obligations of such Company with respect to asset securitization financing
programs to the extent required to be capitalized on the books of such Company
in accordance with GAAP, (i) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, and (j) any guarantee of any obligation
described in subpart (a) through (i) hereof.

 

“Interest Adjustment Date” shall mean the last day of each Interest Period.

 

“Interest Coverage Ratio” shall mean, for the most recently completed four
fiscal quarters of Parent, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated EBIT to (b) Consolidated
Interest Expense.

 

“Interest Period” shall mean, with respect to Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that, if Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, Borrower shall be
deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end of
the then current Interest Period.

 

“Letter of Credit” shall mean a commercial documentary letter of credit or
standby letter of credit that shall be issued by the Fronting Lender for the
account of Borrower or a Guarantor of Payment, including amendments thereto, if
any, and shall have an expiration date no later than the earlier of (a) two
years after its date of issuance or (b) five Business Days prior to the last day
of the Commitment Period.

 

“Letter of Credit Commitment” shall mean the commitment of the Fronting Lender,
on behalf of the Lenders, to issue Letters of Credit in an aggregate face amount
of up to One Hundred Million Dollars ($100,000,000).

 

“Letter of Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn face amount of all issued and outstanding Letters of Credit,
and (b) the aggregate of the

 

12

--------------------------------------------------------------------------------


 

draws made on Letters of Credit that have not been reimbursed by Borrower or
converted to a Revolving Loan pursuant to Section 2.2(b)(v) hereof.

 

“Lien” shall mean any mortgage, deed of trust, security interest, lien
(statutory or other), charge, encumbrance on, pledge or deposit of, or
conditional sale, leasing, sale with a right of redemption or other title
retention agreement and any capitalized lease with respect to any property (real
or personal) or asset.

 

“Loan” shall mean a Revolving Loan or a Swing Loan granted to Borrower by the
Lenders in accordance with Section 2.2(a) or 2.2(c) hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, each Note, each
Guaranty of Payment, each Letter of Credit and any letter of credit agreement
between Borrower and the Fronting Lender, the Agent Fee Letter, the BOCM Fee
Letter and the Closing Fee Letter, as any of the foregoing may from time to time
be amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.

 

“Margin Adjustment Date” shall mean any date when a new Moody’s Rating or S&P
Rating is issued, by either announcement or publication.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Lenders hereunder or thereunder.

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of a Company (or the Companies)
then in excess of the amount of Fifteen Million Dollars ($15,000,000).

 

“Maximum Amount” shall mean, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 10.10 hereof; provided, however, that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).

 

“Maximum Commitment Amount” shall mean Four Hundred Million Dollars
($400,000,000).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.

 

13

--------------------------------------------------------------------------------


 

“Moody’s Rating” shall mean the rating assigned by Moody’s to the senior
unsecured long-term indebtedness of Parent or of Borrower with a Parent
guaranty.

 

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

“Note” shall mean a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” shall mean a Notice of Loan in the form of the attached
Exhibit C.

 

“Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower or any Guarantor of Payment to Agent, the
Fronting Lender, the Swing Line Lender or any Lender pursuant to this Agreement,
and includes the principal of and interest on all Loans and all obligations
pursuant to Letters of Credit, (b) each extension, renewal or refinancing
thereof in whole or in part, and (c) the commitment fees, the other fees and any
prepayment fees payable hereunder, and all fees and charges in connection with
the Letters of Credit.

 

“Off-Balance Sheet Liability” of a Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from this subpart (c) Operating Leases.

 

“Operating Lease” of a Person shall mean any lease of assets (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.

 

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, charges or similar levies (other
than Excluded Taxes) arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Parent” shall mean Cintas Corporation, a Washington corporation, and its
successors.

 

“Parent Guaranty of Payment” shall mean a Guaranty of Payment, substantially in
the form of the attached Exhibit G, executed and delivered by Parent with
respect to the Obligations, as the same may from time to time be amended,
restated or otherwise modified.

 

14

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

 

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

 

“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Regularly Scheduled Payment Date” shall mean the last day of each February,
May, August and November of each year.

 

“Related Writing” shall mean each Loan Document and any other guaranty
agreement, subordination agreement, financial statement, audit report or other
writing furnished by any Credit Party, or any of its officers, to Agent or the
Lenders pursuant to or otherwise in connection with this Agreement.

 

“Reportable Event” shall mean any of the events described in Section 4043 of
ERISA except where notice is waived by the PBGC.

 

“Request for Extension” shall mean a notice, substantially in the form of the
attached Exhibit F.

 

“Required Lenders” shall mean the holders of at least fifty-one percent (51%) of
the Total Commitment Amount, or, if there is any borrowing hereunder, the
holders of at least fifty-one percent (51%) of the Revolving Credit Exposure.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Derived Eurodollar Rate shall be adjusted automatically on and
as of the effective date of any change in the Reserve Percentage.

 

15

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” shall mean the obligation hereunder, during the
Commitment Period, of (a) each Lender to make Revolving Loans and participate in
Swing Loans and Letters of Credit up to the Maximum Amount for such Lender,
(b) the Fronting Lender to issue Letters of Credit pursuant to the Letter of
Credit Commitment, and (c) the Swing Line Lender to make Swing Loans pursuant to
the Swing Line Commitment.

 

“Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” shall mean a Revolving Credit Note executed and
delivered pursuant to Section 2.4(a) hereof.

 

“Revolving Loan” shall mean a Loan granted to Borrower by the Lenders in
accordance with Section 2.2(a) hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principle functions.

 

“Senior Note Indebtedness” shall mean the Indebtedness evidenced by the 5 1/8%
Senior Notes due 2007 and the 6% Senior Notes due 2012, in each case issued by
Borrower, or any replacement or refinancing of such Indebtedness.

 

“Significant Subsidiary” shall mean a Domestic Subsidiary of Parent that, at any
time of determination, (a) accounts for more than fifteen percent (15%) of the
consolidated revenues (calculated for the most recent fiscal quarter of Parent)
of Parent and its Subsidiaries, or (b) is the owner of more than twenty-five
percent (25%) of the consolidated assets (calculated as of the end of the most
recent fiscal quarter of Parent) of Parent and its Subsidiaries.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

 

“S&P Rating” shall mean the rating assigned by Standard & Poor’s to the senior
unsecured long-term indebtedness of Parent or of Borrower with a Parent
guaranty.

 

“Subordinated” shall mean, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance satisfactory to Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

 

“Subsidiary” of a Company shall mean (a) a corporation more than fifty percent
(50%) of the Voting Power of which is owned, directly or indirectly, by such
Company or by one or more other subsidiaries of such Company or by such Company
and one or more subsidiaries of such Company, (b) a partnership or limited
liability company of which such Company, one or more other subsidiaries of such
Company or such Company and one or more subsidiaries of such Company, directly
or indirectly, is a general partner or managing member, as the case may be, or

 

16

--------------------------------------------------------------------------------


 

otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership or limited liability company, or
(c) any other Person (other than a corporation, partnership or limited liability
company) in which such Company, one or more other subsidiaries of such Company
or such Company and one or more subsidiaries of such Company, directly or
indirectly, has at least a majority interest in the Voting Power or the power to
elect or direct the election of a majority of directors or other governing body
of such Person.

 

“Substantial Portion” shall mean, with respect to any assets of Parent and its
Subsidiaries, assets which (a) represent more than twenty-five percent (25%) of
the Consolidated assets of Parent and its Subsidiaries as would be shown in the
Consolidated financial statements of Parent and its Subsidiaries at the
beginning of the twelve (12) month period ending with the month in which such
determination is made; (b) are responsible for more than twenty-five percent
(25%) of the Consolidated net sales or the Consolidated net income of Parent and
its Subsidiaries as reflected in the financial statements referred to in subpart
(a) above; (c) represent more than thirty percent (30%) of the Consolidated
assets of Parent and its Subsidiaries as would be shown in the most recent
Consolidated financial statements of Parent and its Subsidiaries delivered to
Agent under Section 5.3(a) or (b) hereof; or (d) are responsible for more than
thirty percent (30%) of the Consolidated net sales or of the consolidated Net
financial statements referred to in subpart (c) above.  For purposes of
determining Consolidated assets and net sales under this definition, any
Acquisition consummated after the date of the relevant financial statement but
before the relevant determination date shall be deemed to have occurred on the
first day of the relevant period for which such Consolidated assets and net
sales were calculated on a pro rata basis acceptable to Agent.

 

“Swing Line” shall mean the credit facility established by the Swing Line Lender
for Borrower in accordance with Section 2.2(c) hereof.

 

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Loans to Borrower up to the aggregate amount at any time outstanding
of Twenty Five Million Dollars ($25,000,000).

 

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding.

 

“Swing Line Lender” shall mean KeyBank National Association, as holder of the
Swing Line Commitment and each other Eligible Transferee to which all of the
Swing Line Commitment is assigned pursuant to Section 10.10 hereof.

 

“Swing Line Note” shall mean the Swing Line Note executed and delivered pursuant
to Section 2.4(b) hereof.

 

“Swing Loan” shall mean a loan granted to Borrower by the Swing Line Lender
under the Swing Line.

 

17

--------------------------------------------------------------------------------


 

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) fifteen (15) days after the date such Swing Loan is made, or
(b) the last day of the Commitment Period.

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (together with any
interest, penalties or similar liabilities with respect thereto) other than
Excluded Taxes.

 

“Total Commitment Amount” shall mean the Closing Commitment Amount, as such
amount may be increased up to the Maximum Commitment Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).

 

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.

 

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)        Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the Revolving Credit
Exposure be in excess of the Total Commitment Amount.

 

(b)        Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

 

18

--------------------------------------------------------------------------------


 

(i)         the aggregate outstanding principal amount of Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, shall not be in excess of the Maximum Amount for such
Lender; and

 

(ii)        the aggregate outstanding principal amount of Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) together with such Lender’s interest in the Letter of Credit Exposure and
the Swing Line Exposure that shall be such Lender’s Commitment Percentage.

 

Each borrowing (other than Swing Loans) from the Lenders hereunder shall be made
pro rata according to the respective Commitment Percentages of the Lenders.

 

(c)          The Loans may be made as Revolving Loans as described in
Section 2.2(a) hereof and Swing Loans as described in Section 2.2(c) hereof, and
Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit.

 

(a)          Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to Borrower in such amount or amounts as Borrower may from
time to time request, but not exceeding in aggregate principal amount at any
time outstanding hereunder the Total Commitment Amount, when such Revolving
Loans are combined with the Letter of Credit Exposure and the Swing Line
Exposure.  Borrower shall have the option, subject to the terms and conditions
set forth herein, to borrow Revolving Loans, maturing on the last day of the
Commitment Period, by means of any combination of Base Rate Loans or Eurodollar
Loans.  Subject to the provisions of this Agreement, Borrower shall be entitled
under this Section 2.2(a) to borrow funds, repay the same in whole or in part
and re-borrow hereunder at any time and from time to time during the Commitment
Period.

 

(b)        Letters of Credit.

 

(i)         Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Fronting Lender shall, in its own name, on
behalf of the Lenders, issue such Letters of Credit for the account of a Credit
Party, as Borrower may from time to time request.  Borrower shall not request
any Letter of Credit (and the Fronting Lender shall not be obligated to issue
any Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment or (B) the Revolving
Credit Exposure would exceed the Total Commitment Amount.  The issuance of each
Letter of Credit shall confer upon each Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.

 

19

--------------------------------------------------------------------------------


 

(ii)        Request for Letter of Credit.  Each request for a Letter of Credit
shall be delivered to Agent (and to the Fronting Lender, if the Fronting Lender
is a Lender other than Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three Business Days prior to the day upon which the Letter of
Credit is to be issued.  Each such request shall be in a form acceptable to
Agent (and the Fronting Lender, if the Fronting Lender is a Lender other than
Agent) and shall specify the face amount thereof, whether such Letter of Credit
shall be a commercial documentary or a standby Letter of Credit, the account
party, the beneficiary, the intended date of issuance, the expiry date thereof,
and the nature of the transaction to be supported thereby.  Concurrently with
each such request, Borrower, and any Credit Party for whose account the Letter
of Credit is to be issued, shall execute and deliver to the Fronting Lender an
appropriate application and agreement, being in the standard form of the
Fronting Lender for such letters of credit, as amended to conform to the
provisions of this Agreement if required by Agent; provided, however, that, in
the event Fronting Lender’s usual and customary practices for issuing Letters of
Credit, or the terms and conditions of any agreement relating to any such Letter
of Credit between Borrower and the Fronting Lender, conflict with the terms and
conditions of this Agreement, the terms of this Agreement shall control.  Agent
shall give the Fronting Lender and each Lender notice of each such request for a
Letter of Credit.

 

(iii)       Commercial Documentary Letters of Credit.  With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of Borrower or any other
Credit Party, Borrower agrees to (A) pay to Agent, for the pro rata benefit of
the Lenders, a non-refundable commission based upon the face amount of the
Letter of Credit, which shall be paid quarterly in arrears, on each Regularly
Scheduled Payment Date, at the rate of (1) the Applicable Margin (as in effect
from time to time) multiplied by (2) the face amount of such Letter of Credit;
(B) pay to Agent, for the sole benefit of the Fronting Lender, an additional
Letter of Credit fee, which shall be paid on the date that any draw shall be
made on such Letter of Credit, at the rate of one-tenth percent (1/10%) of the
amount drawn under such Letter of Credit; and (C) pay to Agent, for the sole
benefit of the Fronting Lender, such other issuance, amendment, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
generally charged by the Fronting Lender under its fee schedule as in effect
from time to time.

 

(iv)       Standby Letters of Credit.  With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of Borrower or any other Credit Party, Borrower
agrees to (A) pay to Agent, for the pro rata benefit of the Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, at the rate of (1) the Applicable Margin (as in effect from time to time)
multiplied by (2) the face amount of such Letter of Credit; (B) pay to Agent,
for the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-tenth percent (1/10%) of the face amount
of such Letter of Credit; and (C) pay to Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, negotiation, draw, acceptance,
telex, courier, postage and similar

 

20

--------------------------------------------------------------------------------


 

transactional fees as are generally charged by the Fronting Lender under its fee
schedule as in effect from time to time.

 

(v)        Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, Borrower shall, within one Business Day,
reimburse the Fronting Lender for the amount drawn.  In the event that the
amount drawn shall not have been reimbursed by Borrower on the date of the
drawing of such Letter of Credit, at the sole option of Agent (and the Fronting
Lender, if the Fronting Lender is a Lender other than Agent), Borrower shall be
deemed to have requested a Revolving Loan, subject to the provisions of Sections
2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof), in the amount drawn.  Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender).  Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Lender acknowledges and agrees that its
obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof when
required by this subsection (v) shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Fronting Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender’s Revolving Credit Commitment shall have been reduced or terminated. 
Borrower irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this subsection to reimburse, in full, the Fronting Lender
for the amount drawn on such Letter of Credit.  Each such Revolving Loan shall
be deemed to be a Base Rate Loan unless otherwise requested by and available to
Borrower hereunder.  Each Lender is hereby authorized to record on its records
relating to its Revolving Credit Note (or, if such Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Lender’s
pro rata share of the amounts paid and not reimbursed on the Letters of Credit.

 

(vi)       Participation in Letters of Credit.  If, for any reason, Agent (or
the Fronting Lender if the Fronting Lender shall be a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, Agent (or the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall have the right to request that each Lender purchase a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Lender thereof (by facsimile or telephone, confirmed
in writing).  Upon such notice, but without further action, the Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Fronting Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the account of the Fronting Lender, such Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Lender’s Commitment Percentage).  Each

 

21

--------------------------------------------------------------------------------


 

Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
Borrower pursuant to this subsection (vi) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender’s Revolving Credit Commitment shall have been reduced or terminated. 
Each Lender shall comply with its obligation under this subsection (vi) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans.  Each Lender is hereby
authorized to record on its records such Lender’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.  In addition, each Lender
agrees to risk participate in the Existing Letters of Credit as provided in
subsection (vii) below.

 

(vii)      Existing Letters of Credit.  Schedule 2.2 hereto contains a
description of all letters of credit outstanding on, and to continue in effect
after, the Closing Date. Each such letter of credit issued by a bank that is or
becomes a Lender under this Agreement on the Closing Date (each an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of subsection (vi) above, on the Closing
Date.  Borrower, Agent and the Lenders hereby agree that, from and after such
date, the terms of this Agreement shall apply to the Existing Letters of Credit,
superseding any other agreement theretofore applicable to them to the extent
inconsistent with the terms hereof.  Notwithstanding anything to the contrary in
any reimbursement or other agreement applicable to the Existing Letters of
Credit, the fees payable in connection with each Existing Letter of Credit to be
shared with the Lenders, or paid to the Fronting Lender for its own account,
shall accrue from the Closing Date at the rate provided in this Section 2.2(b).

 

(c)        Swing Loans.

 

(i)         Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Swing Line Lender shall make a Swing Loan or
Swing Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request; provided that Borrower shall
not request any Swing Loan if, after giving effect thereto, (A) the Revolving
Credit Exposure would exceed the Total Commitment Amount, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment.  Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto.

 

(ii)        Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Borrower and the Lenders, Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that any Swing
Loan be refinanced as a Revolving Loan.  Such Revolving Loan shall be a Base
Rate Loan unless otherwise requested by and available to Borrower hereunder. 
Upon receipt of such notice by Borrower and the Lenders, Borrower shall be
deemed, on such day, to have requested a Revolving Loan in the principal amount
of the Swing Loan in accordance with Sections

 

22

--------------------------------------------------------------------------------


 

2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof).  Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of Agent and such Lender).  Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever.  Each
Lender acknowledges and agrees that such Lender’s obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this subsection (ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Swing Line Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Lender’s Revolving Credit
Commitment shall have been reduced or terminated.  Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this subsection (ii) to repay in full such Swing Loan.  Each Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Lender’s pro rata share of the amounts paid to refund
such Swing Loan.

 

(iii)       Participation in Swing Loans.  If, for any reason, Agent is unable
to or, in the opinion of Agent, it is impracticable to, convert any Swing Loan
to a Revolving Loan pursuant to the preceding subsection (ii), then on any day
that a Swing Loan is outstanding (whether before or after the maturity thereof),
Agent shall have the right to request that each Lender purchase a participation
in such Swing Loan, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing).  Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this subsection (iii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment shall have been reduced
or terminated.  Each Lender shall comply with its obligation under this
subsection (iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

 

Section 2.3.  Interest.

 

23

--------------------------------------------------------------------------------


 

(a)        Revolving Loans.

 

(i)         Base Rate Loan.  Borrower shall pay interest on the unpaid principal
amount of a Base Rate Loan outstanding from time to time from the date thereof
until paid at the Base Rate from time to time in effect.  Interest on such Base
Rate Loan shall be payable, commencing August 31, 2004, and on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii)        Eurodollar Loans.  Borrower shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin), at the Derived Eurodollar Rate.  Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that if an Interest Period shall exceed three
months, the interest must be paid every three months, commencing three months
from the beginning of such Interest Period).

 

(b)          Swing Loans.  Borrower shall pay interest to Agent, for the sole
benefit of the Swing Line Lender (and any Lender that shall have purchased a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the Base
Rate.  Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto.  Each Swing Loan shall bear interest for a minimum of
one day.

 

(c)          Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, (i) the principal of each Loan and the unpaid
interest thereon shall bear interest, until paid, at the Default Rate, and
(ii) in the case of any other amount due from Borrower hereunder or under any
other Loan Document, such amount shall bear interest at the Default Rate.

 

(d)          Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

 

Section 2.4.  Evidence of Indebtedness.

 

24

--------------------------------------------------------------------------------


 

(a)        Revolving Loans.  To evidence the obligation of Borrower to a Lender,
upon the request of such Lender to Agent and Agent to Borrower, Borrower shall
execute a Revolving Credit Note in the form of the attached Exhibit A, payable
to the order of such Lender in the principal amount of its Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Lender; provided, however, that the provision of a Revolving
Credit Note shall be at the option of each Lender and the failure of a Lender to
request a Revolving Credit Note shall in no way detract from Borrower’s
obligations to such Lender hereunder.

 

(b)        Swing Loan.  The obligation of Borrower to repay the Swing Loans and
to pay interest thereon shall be evidenced by a Swing Line Note of Borrower in
the form of the attached Exhibit B, and payable to the order of the Swing Line
Lender in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made by the Swing Line Lender.

 

Section 2.5.  Notice of Credit Event; Funding of Loans.

 

(a)        Notice of Credit Event.  Borrower, through an Authorized Officer,
shall provide to Agent a Notice of Loan prior to (i) 11:00 A.M. (Eastern time)
on the proposed date of borrowing or conversion of any Base Rate Loan,
(ii) 11:00 A.M. (Eastern time) three Business Days prior to the proposed date of
borrowing, conversion or continuation of any Eurodollar Loan, and
(iii) 2:00 P.M. (Eastern time) on the proposed date of borrowing of any Swing
Loan.  Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

 

(b)        Funding of Loans.  Agent shall notify each Lender of the date, amount
and Interest Period (if applicable) promptly upon the receipt of a Notice of
Loan, and, in any event, by 2:00 P.M. (Eastern time) on the date such notice is
received.  On the date that the Credit Event set forth in such notice is to
occur, each such Lender shall provide to Agent, not later than 3:00 P.M.
(Eastern time), the amount in Dollars, in federal or other immediately available
funds, required of it.  If Agent receives the funds from the Lenders by
3:00 P.M. (Eastern time), then Agent shall make the Loan to Borrower on or
before 4:00 P.M. (Eastern time).  If Agent shall elect to advance the proceeds
of such Loan prior to receiving funds from such Lender, Agent shall have the
right, upon prior notice to Borrower, to debit any account of Borrower or
otherwise receive such amount from Borrower, on demand, in the event that such
Lender shall fail to reimburse Agent in accordance with this subsection.  Agent
shall also have the right to receive interest from such Lender at the Federal
Funds Effective Rate in the event that such Lender shall fail to provide its
portion of the Loan on the date requested and Agent shall elect to provide such
funds.

 

(c)        Conversion of Loans.  At the request of Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto.  Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.

 

25

--------------------------------------------------------------------------------


 

(d)        Minimum Amount.  Each request for:

 

(i)         a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000) (provided, however, that a Base Rate Loan may be in an amount equal
to the Total Commitment Amount minus the Revolving Credit Exposure);

 

(ii)        a Eurodollar Loan shall be in an amount of not less than Five
Million Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000); and

 

(iii)       a Swing Loan shall be in an amount not less than Five Hundred
Thousand Dollars ($500,000).

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)          Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

 

(b)          Payments from Borrower.  All payments (including prepayments) of
the principal of or interest on any Loan or other payment, including but not
limited to principal, interest or fees, or any other amount owed by Borrower
under this Agreement, shall be made to Agent and shall be made in Dollars.  All
payments described in this subsection (b) shall be remitted to Agent at the
address of Agent for notices referred to in Section 10.4 hereof, for the account
of the Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate)
not later than 1:00 P.M. (Eastern time) on the due date thereof in immediately
available funds.  Any such payments received by Agent after 1:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

 

(c)          Payments to Lenders.  Upon Agent’s receipt of payments hereunder,
Agent shall immediately distribute to each Lender (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender) its ratable share, if any,
of the amount of principal, interest, and facility, utilization and other fees
received by Agent for the account of such Lender.  Each Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate Loans,
Eurodollar Loans and Swing Loans, prepayments, and the applicable dates,
including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Agreement or any Note.  The
aggregate unpaid amount of Loans, types of Loans, Interest Periods and similar
information with respect to the Loans and Letters of Credit set forth on the
records of Agent shall be rebuttably presumptive evidence with respect to such
information, including the amounts of principal and interest owing to each
Lender.

 

(d)          Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension

 

26

--------------------------------------------------------------------------------


 

of time shall in each case be included in the computation of the interest
payable on such Loan; provided, however, that, with respect to any Eurodollar
Loan, if the next Business Day shall fall in the succeeding calendar month, such
payment shall be made on the preceding Business Day and the relevant Interest
Period shall be adjusted accordingly.

 

Section 2.7.  Prepayment.

 

(a)        Right to Prepay.  Borrower shall have the right at any time or from
time to time to prepay, on a pro rata basis for all of the Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender), all or
any part of the principal amount of the Loans, as designated by Borrower.  Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid.    Borrower shall have the right, at any time or from
time to time, to prepay, for the benefit of the Swing Line Lender (and any
Lender that has purchased a participation in such Swing Loan), all or any part
of the principal amount of the Swing Loans then outstanding, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

 

(b)        Notice of Prepayment.  Borrower shall give Agent notice of prepayment
of a Base Rate Loan or Swing Loan by not later than 1:00 P.M. (Eastern time) one
Business Day before the Business Day on which such prepayment is to be made and
written notice of the prepayment of any Eurodollar Loan not later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

 

(c)        Minimum Amount.  Each prepayment of a Eurodollar Loan by Borrower
shall be in the aggregate principal amount of not less than Five Million Dollars
($5,000,000), except in the case of a mandatory prepayment in connection with
Section 2.11 or Article III hereof.

 

Section 2.8.  Facility and Other Fees.

 

(a)        Facility Fee.  Borrower shall pay to Agent, for the ratable account
of the Lenders, as a consideration for the Commitment, a facility fee from the
Closing Date to and including the last day of the Commitment Period, payable
quarterly, at a rate per annum equal to (i) the Applicable Facility Fee Rate as
in effect from time to time, times (ii) the average daily Total Commitment
Amount in effect during such quarter.  The facility fee shall be payable in
arrears, on August 31, 2004 and on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

 

(b)        Utilization Fee.  For each day that the Revolving Credit Exposure
exceeds an amount equal to fifty percent (50%) of the Total Commitment Amount in
effect on that day, Borrower shall pay to Agent, for the ratable account of the
Lenders, a utilization fee at the rate per annum equal to (i) the Applicable
Utilization Fee Rate as in effect from time to time, times (ii) the Revolving
Credit Exposure on that day.  The utilization fee shall be payable in arrears
for any fiscal quarter for which a utilization fee is payable, commencing
August 31, 2004, and on each Regularly Scheduled Payment Date thereafter, and on
the last day of the Commitment Period.

 

27

--------------------------------------------------------------------------------


 

(c)        Agent Fee.  Borrower shall pay to Agent, for its sole benefit, the
fees set forth in the Agent Fee Letter.

 

Section 2.9.  Modification of Commitment.

 

(a)          Optional Reduction of Commitment.  Borrower may at any time and
from time to time permanently reduce in whole or ratably in part the Total
Commitment Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving Agent not fewer than three Business Days’ written notice of
such reduction, provided that any such partial reduction shall be in an
aggregate amount, for all of the Lenders, of not less than Five Million Dollars
($5,000,000), increased by increments of One Million Dollars ($1,000,000). 
Agent shall promptly notify each Lender of the date of each such reduction and
such Lender’s proportionate share thereof.  After each such reduction, the
facility fees payable hereunder shall be calculated upon the Total Commitment
Amount as so reduced.  If Borrower reduces in whole the Commitment, on the
effective date of such reduction (Borrower having prepaid in full the unpaid
principal balance, if any, of the Loans, together with all interest and
facility, utilization and other fees accrued and unpaid, and provided that no
Letter of Credit Exposure or Swing Line Exposure shall exist), all of the Notes
shall be delivered to Agent marked “Canceled” and Agent shall redeliver such
Notes to Borrower.  Any partial reduction in the Total Commitment Amount shall
be effective during the remainder of the Commitment Period.

 

(b)        Increase in Commitment.  At any time during the Commitment Increase
Period, Borrower may request that Agent increase the Total Commitment Amount
from the Closing Commitment Amount up to an amount that shall not exceed the
Maximum Commitment Amount.  Each such increase shall be in an amount of at least
Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (i) proportionally increasing,
for one or more Lenders, with their prior written consent, their respective
Revolving Credit Commitments, or (ii) including one or more Additional Lenders,
each with a new Revolving Credit Commitment, as a party to this Agreement
(collectively, the “Additional Commitment”).  During the Commitment Increase
Period, the Lenders agree that Agent, in its sole discretion, may permit one or
more Additional Commitments upon satisfaction of the following requirements:
(A) each Additional Lender, if any, shall be an Eligible Transferee and shall
execute an Additional Lender Assumption Agreement, (B) Agent shall provide to
Borrower and each Lender a revised Schedule 1 to this Agreement, including
revised Commitment Percentages for each of the Lenders, if appropriate, at least
three Business Days prior to the effectiveness of such Additional Commitments
(each an “Additional Lender Assumption Effective Date”), and (C) Borrower shall
execute and deliver to Agent and the Lenders such replacement or additional
Revolving Credit Notes as shall be required by Agent (and requested by the
Lenders).  The Lenders hereby authorize Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders.  On each Additional Lender
Assumption Effective Date, the Lenders shall make adjustments among themselves
with respect to the Revolving Loans then outstanding and amounts of principal,
interest, facility fees, utilization fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of Agent, in order to
reallocate among such Lenders such outstanding amounts, based on the revised
Commitment Percentages and to otherwise carry out fully the intent and

 

28

--------------------------------------------------------------------------------


 

terms of this Section 2.9(b).  Borrower shall not request any increase in the
Commitment pursuant to this Section 2.9(b) if a Default or an Event of Default
shall then exist, or immediately after giving effect to any such increase would
exist.

 

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans and facility, utilization and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed.  With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.

 

Section 2.11.  Mandatory Payment.

 

(a)        If, at any time, the Revolving Credit Exposure shall exceed the Total
Commitment Amount as then in effect, Borrower shall, as promptly as practicable,
but in no event later than the next Business Day, prepay an aggregate principal
amount of the Revolving Loans sufficient to bring the Revolving Credit Exposure
within the Total Commitment Amount.

 

(b)        If, at any time, the Swing Line Exposure shall exceed the Swing Line
Commitment, Borrower shall, as promptly as practicable, but in no event later
than the next Business Day, prepay an aggregate principal amount of the Swing
Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.

 

(c)        Unless otherwise designated by Borrower, each prepayment pursuant to
Section 2.11(a) hereof shall be applied in the following order (i) first, on a
pro rata basis among the outstanding Base Rate Loans, and (ii) second, among the
outstanding Eurodollar Loans in such manner as Borrower may specify (but pro
rata among the Lenders), provided that, if the outstanding principal amount of
any Eurodollar Loan shall be reduced to an amount less than the minimum amount
set forth in Section 2.5(d) hereof as a result of such prepayment, then such
Eurodollar Loan shall be converted into a Base Rate Loan on the date of such
prepayment.  Any prepayment of a Eurodollar Loan pursuant to this Section 2.11
shall be subject to the prepayment provisions set forth in Article III hereof.

 

Section 2.12.  Extension of Commitment.  Contemporaneously with the delivery of
the financial statements required pursuant to Section 5.3(b) hereof (beginning
with the financial statements for the fiscal year of Borrower ending May 31,
2005), Borrower may deliver a Request for Extension, requesting that the Lenders
extend the maturity of the Revolving Credit Commitments for one additional
year.  Each such extension shall require the unanimous written consent of all of
the Lenders and shall be upon such terms and conditions as may be agreed to by
Agent, Borrower and the Lenders.  Borrower shall pay any attorneys’ fees or
other expenses of Agent in connection with the documentation of any such
extension, as well as such other fees as may be agreed upon between Borrower and
Agent.

 

29

--------------------------------------------------------------------------------


 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)        If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or (ii) the
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority:

 

(A)         shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes and Excluded Taxes which are governed by Section 3.2
hereof);

 

(B)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(C)       shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable.  If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify
Borrower (with a copy to Agent) of the event by reason of which it has become so
entitled.

 

(b)        If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder, or
under or in respect of any Letter of Credit, to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender or corporation
with respect to capital adequacy), then from time to time, upon submission by
such Lender to Borrower (with a copy to Agent) of a written request therefor
(which shall include the method for calculating such amount), Borrower shall
promptly pay or cause to be paid to such Lender such additional amount or
amounts as will compensate such Lender for such reduction.

 

30

--------------------------------------------------------------------------------


 

(c)        A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error.  In determining any such additional amounts,
such Lender may use any reasonable method of averaging and attribution that it
shall deem applicable.  The obligations of Borrower pursuant to this Section 3.1
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(d)          No Lender shall demand compensation pursuant to this Section 3.1
unless such Lender is seeking similar compensation under comparable provisions
of the documents and agreements governing its loans for similarly situated
borrowers.

 

Section 3.2.  Taxes.

 

(a)        All payments made by any Credit Party under any Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be withheld from any amounts payable to Agent or any Lender thereunder, the
amounts so payable to Agent or such Lender shall be increased to the extent
necessary to yield to Agent or such Lender (after payment of all Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in the Loan Documents.

 

(b)        In addition, the Credit Parties shall pay Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)        Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, Borrower shall send to Agent for its own account or for the account
of the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Credit Party showing payment thereof.  If such
Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to Agent the required receipts or
other required documentary evidence, Borrower shall indemnify Agent and the
appropriate Lenders on demand for any incremental taxes, interest or penalties
that may become payable by Agent or such Lender as a result of any such failure.

 

(d)        If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender.  If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income

 

31

--------------------------------------------------------------------------------


 

taxes shall not have been reduced by a credit or deduction for the full amount
reimbursed to such Credit Party as aforesaid, such Credit Party, upon request of
such Lender, shall promptly pay to such Lender the amount so refunded to which
such Lender shall not have been so entitled, or the amount by which the net
income taxes of such Lender shall not have been so reduced, as the case may be.

 

(e)          Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to Borrower and Agent two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement with respect to such interest and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by Credit Parties under
this Agreement and the other Loan Documents.  Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
or such other Loan Document.  In addition, each Non-U.S. Lender shall deliver
such forms or appropriate replacements promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.  Each
Non-U.S. Lender shall promptly notify Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose).  Notwithstanding any other provision of
this subsection (e), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (e) that such Non-U.S. Lender is not legally able to
deliver.

 

(f)         The agreements in this Section 3.2 shall survive the termination of
the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

(g)        For any period with respect to which a Non-U.S. Lender has failed to
provide Borrower with the appropriate form, statement or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occuring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form otherwise is not required under subsection
(e) above), such Non-U.S. Lender shall not be entitled to indemnification under
Section 3.2(a), (b) or (c) with respect to any additional Taxes imposed by the
United States by reason of such failure.

 

Section 3.3.  Funding Losses.  Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in making a borrowing of, conversion into
or continuation of Eurodollar Loans after Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by
Borrower in making any prepayment of or conversion from Eurodollar Loans after
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a

 

32

--------------------------------------------------------------------------------


 

prepayment of a Eurodollar Loan on a day that is not the last day of an Interest
Period applicable thereto, or (d) any conversion of a Eurodollar Loan to a Base
Rate Loan pursuant to Section 3.4 hereof on a day that is not the last day of an
Interest Period applicable thereto.  Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Borrower (with a copy to
Agent) by any Lender shall be conclusive absent manifest error.  The obligations
of Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)        If any Lender shall determine that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a Eurodollar Loan, the obligations of
such Lender to make, continue or convert any such Eurodollar Loan shall, upon
such determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

(b)        If Agent or the Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, Agent will promptly so notify Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain such
Eurodollar Loan shall be suspended until Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

33

--------------------------------------------------------------------------------


 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
(other than (a) the conversion of a Base Rate Loan to a Eurodollar Loan, (b) the
conversion of a Eurodollar Loan to a Base Rate Loan, (c) the continuation of a
Eurodollar Loan on any Interest Adjustment Date, (d) the prepayment of a
Eurodollar Loan prior to the end of an Interest Period (subject to any amount
payable under Article III hereof) and the borrowing on the same day of a Base
Rate Loan for the same amount, and (e) the payment of a Swing Loan and the
borrowing on the same day of a Base Rate Loan or Eurodollar Loan for the same
amount) shall be conditioned, in the case of each such Credit Event, upon the
following:

 

(i)         Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b) hereof) and
otherwise complied with Section 2.5 hereof;

 

(ii)        no Default or Event of Default shall then exist or immediately after
such Credit Event would exist; and

 

(iii)       each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

 

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (ii) and
(iii) above.

 

Section 4.2.  Conditions to the First Credit Event.  The obligation of the
Lenders, the Fronting Lender and the Swing Line Lender to participate in the
first Credit Event is subject to Borrower satisfying each of the following
conditions prior to or concurrently with such Credit Event:

 

(a)        Notes.  Borrower shall have executed and delivered to each Lender
requesting a Revolving Credit Note its Revolving Credit Note and shall have
executed and delivered to the Swing Line Lender the Swing Line Note.

 

(b)        Guaranties of Payment.  Each Guarantor of Payment shall have executed
and delivered to Agent a Guaranty of Payment.

 

(c)        Officer’s Certificate, Resolutions, Organizational Documents.  Each
Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.

 

34

--------------------------------------------------------------------------------


 

(d)        Good Standing and Full Force and Effect Certificates.  Borrower shall
have delivered to Agent a good standing certificate or full force and effect
certificate, as the case may be, for each Credit Party, issued on or about the
Closing Date by the Secretary of State in the state or states where such Credit
Party is incorporated or formed.

 

(e)        Legal Opinion.  Borrower shall have delivered to Agent an opinion of
counsel for Parent, Borrower and each Significant Subsidiary, in form and
substance satisfactory to Agent and the Lenders.

 

(f)         Agent Fee Letter, Closing Fee Letter and Other Fees.  Borrower shall
have (i) executed and delivered to Agent the Agent Fee Letter and paid the fees
stated therein, (ii) executed and delivered to Agent, for delivery to BOCM, the
BOCM Fee Letter and paid the fees stated therein, (iii) executed and delivered
to Agent the Closing Fee Letter and paid to Agent, for the benefit of the
Lenders, the fees stated therein, and (iv) paid all legal fees and expenses of
Agent for which Borrower has been invoiced in connection with the preparation
and negotiation of the Loan Documents.

 

(g)          Existing Credit Agreement.  Borrower shall have terminated (i) the
Three-Year Credit Agreement among Borrower, Parent, the lenders party thereto,
and Bank One, NA, as agent, dated as of January 31, 2002, as amended, and
(ii) the Twenty-One Month Credit Agreement among Borrower, Parent, the lenders
party thereto, and Bank One, NA, as agent, dated as of April 30, 2003, as
amended, which terminations shall be deemed to have occurred upon payment in
full of all of the Indebtedness outstanding thereunder (other than Existing
Letters of Credit or letters of credit thereunder that are collateralized in a
manner acceptable to Agent) and termination of the commitments established
therein.

 

(h)        Closing Certificate.  Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Closing Date, (i) no
Default or Event of Default exists nor immediately after the making of the first
Loan or the issuance of the first Letter of Credit will exist, and (ii) each of
the representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.

 

(i)         Letter of Direction.  To the extent a Loan is requested on the
Closing Date, Borrower shall have delivered to Agent a letter of direction
authorizing Agent, on behalf of the Lenders, to disburse the proceeds of the
Loans, which includes the transfer of funds under this Agreement and wire
instructions setting forth the locations to which such funds shall be sent.

 

(j)         No Material Adverse Change.  No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition or operations
of the Companies taken as a whole since February 29, 2004.

 

(k)        Miscellaneous.  Borrower shall have provided to Agent and the Lenders
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Lenders.

 

35

--------------------------------------------------------------------------------


 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Company shall (a) maintain with financially sound
and reputable insurers insurance with coverage and limits as required by law and
as is customary with Persons engaged in the same businesses as the Companies;
and (b) within ten days of any Lender’s written request, furnish to such Lender
such information about such Company’s insurance as that Lender may from time to
time reasonably request, which information shall be prepared in form and detail
satisfactory to such Lender and certified by a Financial Officer of such
Company, as appropriate.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; and (b) all of its wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions.

 

Section 5.3.  Financial Statements and Information.

 

(a)        Quarterly Financials.  Borrower shall deliver to Agent, within
forty-five (45) days after the end of each of the first three quarter-annual
periods of each fiscal year of Parent, balance sheets of the Companies as of the
end of such period and statements of income (loss), stockholders’ equity and
cash flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in accordance with GAAP, and in form and detail satisfactory
to Agent and the Lenders and certified by a Financial Officer of Parent.

 

(b)        Annual Audit Report.  Borrower shall deliver to Agent, within ninety
(90) days after the end of each fiscal year of Parent, an annual audit report of
the Companies for that year prepared on a Consolidated and condensed
consolidating basis (provided that consolidating statements need not be
certified by an independent public accountant), in accordance with GAAP, and in
form and detail satisfactory to Agent and the Lenders and certified by an
independent public accountant satisfactory to Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

 

(c)        Compliance Certificate.  Borrower shall deliver to Agent and the
Lenders, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

 

(d)        Shareholder and SEC Documents.  Borrower shall deliver to Agent, as
soon as available, copies of all registration statements and annual and
quarterly reports sent by Parent (in final form) to the SEC.

 

(f)         Financial Information of Companies.  Borrower shall deliver to Agent
and the Lenders, within ten days of the written request of Agent or any Lender,
such other information

 

36

--------------------------------------------------------------------------------


 

about the financial condition, properties and operations of any Company as Agent
or such Lender may from time to time reasonably request, which information shall
be submitted in form and detail satisfactory to Agent or such Lender and
certified by a Financial Officer of the Company in question, as appropriate.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent, or any
representative of Agent, to examine the books and records of such Company, as
requested, and to make excerpts therefrom and transcripts thereof.

 

Section 5.5.  Franchises; Change in Business.  Except as otherwise permitted
pursuant to Section 5.12 hereof, each Credit Party shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business.

 

Section 5.6.  ERISA Compliance.  No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan.  Borrower shall
furnish to the Lenders (a) as soon as possible and in any event within thirty
(30) days after any Company knows or has reason to know that any Reportable
Event with respect to any ERISA Plan has occurred, a statement of a Financial
Officer of such Company, setting forth details as to such Reportable Event and
the action that such Company proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC if a copy
of such notice is available to such Company, and (b) promptly after receipt
thereof a copy of any notice such Company, or any member of the Controlled Group
may receive from the PBGC or the Internal Revenue Service with respect to any
ERISA Plan administered by such Company; provided, that this latter clause shall
not apply to notices of general application promulgated by the PBGC or the
Internal Revenue Service.  Borrower shall promptly notify the Lenders of any
material taxes assessed, proposed to be assessed or that Borrower has reason to
believe may be assessed against a Company by the Internal Revenue Service with
respect to any ERISA Plan.  As used in this Section 5.6, “material” means the
measure of a matter of significance that shall be determined as being an amount
equal to five percent (5%) of Consolidated Net Worth.  As soon as practicable,
and in any event within thirty (30) days, after any Company shall become aware
that an ERISA Event shall have occurred, such Company shall provide Agent with
notice of such ERISA Event with a certificate by a Financial Officer of such
Company setting forth the details of the event and the action such Company or
another Controlled Group member proposes to take with respect thereto.  Borrower
shall, at the request of Agent or any Lender after the occurrence and during the
continuance of an Event of Default, deliver or cause to be delivered to Agent or
such Lender, as the case may be, true and correct copies of any documents
relating to the ERISA Plan of any Company.

 

Section 5.7.  Financial Covenants.

 

(a)        Capitalization Ratio.  The Companies shall not suffer or permit at
any time the Capitalization Ratio to exceed 0.40 to 1.00.

 

37

--------------------------------------------------------------------------------


 

(b)        Interest Coverage Ratio.  The Companies shall not suffer or permit at
any time the Interest Coverage Ratio to be less than 3.00 to 1.00.

 

Section 5.8.  Borrowing.  No Company (other than Parent, Borrower or a Guarantor
of Payment) shall create, incur or have outstanding any Indebtedness of any
kind; provided that this Section 5.8 shall not apply to the following:

 

(a)        the Loans, the Letters of Credit or any other Indebtedness under this
Agreement;

 

(b)        in addition to other Indebtedness permitted to be incurred pursuant
to this Section 5.8, the Indebtedness existing on the Closing Date as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof so
long as the principal amount thereof shall not be increased after the Closing
Date);

 

(c)        Indebtedness incurred or assumed in connection with an Acquisition
permitted pursuant to Section 5.13 hereof, so long as such Indebtedness existed
at the time such Acquisition was consummated and was not created in
contemplation of, in connection with, or in the consummation of such Acquisition
(and any extension, renewal or refinancing thereof so long as the principal
amount thereof shall not be increased);

 

(d)        Indebtedness arising from (i) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, or (ii) the honoring of a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; or

 

(e)        other Indebtedness not in excess of the aggregate amount at any time
outstanding, for all of the Companies, of twenty-five percent (25%) of
Consolidated Net Worth.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist any
Lien upon any of its property or assets, whether now owned or hereafter
acquired; provided that this Section shall not apply to the following:

 

(a)        Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;

 

(b)        other statutory Liens incidental to the conduct of its business or
the ownership of its property and assets that (i) were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and (ii) do not in the aggregate materially detract from the value of its
property or assets or materially impair the use thereof in the operation of its
business;

 

(c)        easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;

 

38

--------------------------------------------------------------------------------


 

(d)        any Lien granted to Agent, for the benefit of the Lenders;

 

(e)          the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased; or

 

(f)           any other Liens securing Indebtedness of the Companies not in
excess of, for all of the Companies, twenty-five percent (25%) of Consolidated
Net Worth.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments and Loans.  No Company shall, without the prior
written consent of the Required Lenders, (a) create, acquire or hold any
Subsidiary, (b) make or hold any investment in any stocks, bonds or securities
of any kind, (c) be or become a party to any joint venture or other partnership,
or (d) make or keep outstanding any advance or loan to any Person; provided that
this Section 5.11 shall not apply to the following:

 

(i)         any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

(ii)        any investment in Cash Equivalents;

 

(iii)       the holding of each of the Subsidiaries listed on Schedule 6.1
hereto and investments therein, and the creation, acquisition and holding of and
the making of investments in any new Subsidiary after the Closing Date so long
as such new Subsidiary shall have been created, acquired or held in accordance
with the terms and conditions of this Agreement;

 

(iv)       any other investments or loans in an aggregate amount not to exceed,
for all of the Companies in any fiscal year, twenty-five percent (25%) of
Consolidated Net Worth as of the beginning of such fiscal year; or

 

(v)        Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person (other than Borrower or any other Credit
Party) other than in the ordinary course of business, except that, if no Default
or Event of Default shall then exist or immediately thereafter shall begin to
exist:

 

(a)        any Subsidiary of Parent (other than Borrower or a Guarantor of
Payment) may merge with or sell, lease, transfer or otherwise dispose of any of
its assets to any Company;

 

39

--------------------------------------------------------------------------------


 

(b)        any Subsidiary of Borrower may merge with or sell, lease, transfer or
otherwise dispose of any of its assets to any other Subsidiary of Borrower;

 

(c)        any Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company’s business;

 

(d)        any Company may sell, lease, transfer or otherwise dispose (whether
in one transaction or a series of related transactions) of any of its assets to
any other Person, so long as the aggregate fair market value of the assets being
sold, leased, transferred or otherwise disposed of, in the aggregate for all
Companies, shall not constitute (i) during the twelve (12) month period ending
with the month prior to the month in which any such sale, lease, transfer or
disposition, a Substantial Portion as determined under subparts (a) and (b) of
the definition of Substantial Portion, or (ii) on or after the date of this
Agreement, a Substantial Portion as determined under subparts (c) and (d) of the
definition of Substantial Portion; and

 

(e)        Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

 

Notwithstanding anything in this Section 5.12 to the contrary, (A) no sale,
lease, transfer or other disposition of assets by a Company may be effectuated
(other than in the ordinary course or pursuant to subsections (a) or (b) above)
if any Default or Event of Default has occurred and is continuing, and (B) all
sales, leases, transfers and other dispositions of assets at any time shall be
for not materially less than the fair market value of such assets as determined
in good faith by Parent.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition if the
aggregate Consideration paid for such Acquisition exceeds twenty-five percent
(25%) of Consolidated Net Worth, as determined for the most recently completed
fiscal quarter of Parent, unless, prior to consummation of such Acquisition,
Borrower shall have provided to Agent a certificate of a Financial Officer
showing pro forma compliance with Section 5.7 hereof after giving effect to the
proposed Acquisition.

 

Section 5.14.  Notice.  Borrower shall cause a Financial Officer to promptly
notify Agent whenever any Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any other Loan Document may for any reason cease in any material
respect to be true and complete.

 

Section 5.15.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise.  Borrower shall furnish to the Lenders, promptly after receipt
thereof, a copy of any notice such Company may receive from any Governmental
Authority, private Person or otherwise that any material litigation or
proceeding pertaining to any environmental, health or

 

40

--------------------------------------------------------------------------------


 

safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company.  No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law except to the extent such release or disposal
does not or is not reasonably expected to have a Material Adverse Effect.  As
used in this Section, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority, private Person or
otherwise.  Borrower shall defend, indemnify and hold Agent and the Lenders
harmless against all costs, expenses, claims, damages, penalties and liabilities
of every kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. 
Such indemnification shall survive any termination of this Agreement.

 

Section 5.16.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party) on terms that shall be less favorable to such Company than those
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

 

Section 5.17.  Use of Proceeds.  Borrower’s use of the proceeds of the
Commitment shall be solely for working capital and other general corporate
purposes of Parent and its Subsidiaries and for Acquisitions and the repayment
of existing Indebtedness.

 

Section 5.18.  Subsidiary Guaranties.

 

(a)        Provision of Subsidiary Guaranties.  Each Significant Subsidiary
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to Agent, for the benefit of the Lenders, a Guaranty of Payment of
all of the Obligations, such agreement to be in the form of Exhibit H hereto,
along with any such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed reasonably
necessary or advisable by Agent.

 

(b)        Release of Non-Significant Subsidiary Guaranties.  Borrower may from
time to time request that certain Guarantors of Payment (other than Parent) be
released from their respective Guaranties of Payment (and Agent is authorized by
the Lenders to release such Guarantors of Payment from their Guaranty of
Payment); provided that, as of the date of such release, such Subsidiary does
not constitute a Significant Subsidiary and no Default or Event of Default shall
exist or be caused thereby.  In connection with granting any such release, Agent
shall be entitled to rely on a representation by Borrower that the conditions to
such release are satisfied.

 

(c)        Release of Guarantor Upon Sale or Disposition.  Upon the sale or
disposition permitted under this Agreement of a Guarantor of Payment other than
Parent (by merger or

 

41

--------------------------------------------------------------------------------


 

otherwise) to a Person that is not an Affiliate, and which sale or disposition
is otherwise in compliance with the terms of this Agreement, Agent shall release
such Guarantor of Payment from its Guaranty of Payment upon the written request
of Borrower and, if required by Agent, a certificate of a Financial Officer and
an opinion of counsel to the effect that the transaction giving rise to the
release of such Guaranty of Payment was made in accordance with the provisions
of this Agreement.

 

(d)        Guarantor of Senior Note Indebtedness.  Notwithstanding anything
herein to the contrary, Borrower shall cause to be executed and delivered to
Agent and the Lenders, Guaranties of Payment of each Subsidiary of Parent (other
than Borrower or an existing Guarantor of Payment) that is liable at any time,
whether as a direct borrower, a Guarantor or otherwise, under the Senior Note
Indebtedness, with such Guaranties of Payment to be delivered simultaneously
with such Subsidiary becoming so liable under the Senior Note Indebtedness;
provided, however, that (a) in the event that any such Subsidiary is only liable
for a portion of the Senior Note Indebtedness, the Guaranty of Payment delivered
by such Subsidiary shall be limited to an undivided percentage of the
Indebtedness created under this Agreement equal to the proportion that the
liability of such Subsidiary in respect of the Senior Note Indebtedness bears to
the entire amount of the Senior Note Indebtedness; and (b) the foregoing
provisions shall not limit the right of Parent to request a release from any
such Guaranty of Payment in the event that such Subsidiary ceases to be
obligated in respect of the Senior Note Indebtedness or the obligations of the
Lenders to grant such a release, in each case in accordance with the terms
hereof.

 

(e)        Additions to Guarantors.  Borrower may, in its sole and absolute
discretion, designate any Subsidiary of Parent (that is not already a Guarantor
or Payment) to become a Guarantor of Payment hereunder by executing and
delivering a Guaranty of Payment to Agent.

 

(f)         Deliveries.  In connection with the delivery of any Guaranty of
Payment under this Section 5.18, Borrower shall provide such other documentation
to Agent, including, without limitation, one or more opinions of counsel
satisfactory to Agent, corporate documents and resolutions, which, in the
reasonable opinion of Agent, is necessary or advisable in connection therewith.

 

(g)        Effectiveness of Release.  No release of a Guarantor of Payment under
this Section 5.18 shall be effective until such release has been given in
writing by Agent.  Any Guarantor of Payment not so released in writing shall
remain liable for the full amount of the Obligations.

 

Section 5.19.  Restrictive Agreements.  Except as set forth in this Agreement,
the Companies shall not directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (a) make, directly or indirectly, any Capital
Distribution to Borrower, (b) make, directly or indirectly, loans or advances or
capital contributions to Borrower or (c) transfer, directly or indirectly, any
of the properties or assets of such Subsidiary to Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past

 

42

--------------------------------------------------------------------------------


 

practices, (iii) customary restrictions in security agreements or mortgages
securing Indebtedness or capital leases, of a Company to the extent such
restrictions shall only restrict the transfer of the property subject to such
security agreement, mortgage or lease, (iv) restrictions with respect to a
Subsidiary imposed pursuant to an agreement which has been entered into in
connection with the disposition of all or substantially all of the assets or
capital stock of such Subsidiary, or (v) any restrictions with respect to any
assets subject to a Lien permitted under Section 5.9 hereof.

 

Section 5.20.  Pari Passu Ranking.  The Obligations shall, and Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of Parent and Borrower.

 

Section 5.21.  Amendment of Organizational Documents.  No Company shall amend
its Organizational Documents to amend its Organizational Documents in any manner
which is reasonably expected to have a Material Adverse Effect, without prior
notice to Agent and the Lenders.

 

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or business
activities makes such qualification necessary, except where a failure to qualify
will not result in a Material Adverse Effect.  Each Foreign Subsidiary is
validly existing under the laws of its jurisdiction of organization.  Schedule
6.1 hereto sets forth, as of the Closing Date, each Subsidiary of Parent (and
whether such Subsidiary is a Dormant Subsidiary or a Significant Subsidiary),
its state of formation, its relationship to Parent, including the percentage of
each class of stock owned by a Company, each Person that owns the stock or other
equity interest of each Company.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy or insolvency laws or similar laws affecting the rights of creditors
generally or by general principles of equity.  The execution, delivery and
performance of the Loan Documents will not conflict with nor result in any
breach in any of the provisions of, or constitute a default under, or result in
the creation of any Lien (other than Liens permitted under Section 5.9 hereof)
upon any assets or property of any Credit Party under the provisions of, such
Credit Party’s Organizational Documents or any agreement to which a Credit Party
is a party or by which such Credit Party or its property is bound.

 

43

--------------------------------------------------------------------------------


 

Section 6.3.  Compliance with Laws and Contracts.  Each Company:

 

(a)        holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto;

 

(b)        is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices; and

 

(c)        is not in violation of or in default under any agreement to which it
is a party or by which its assets are subject or bound;

 

except where the failure to hold such permits, certificates, licenses, orders,
registrations, franchises, authorizations or approvals, or where any such
non-compliance or violation, would not reasonably be expected to have a Material
Adverse Effect.

 

Section 6.4.  Litigation and Administrative Proceedings.  As of the Closing
Date, except as disclosed on Schedule 6.4 hereto, there are (a) no lawsuits,
actions, investigations, or other proceedings pending or threatened against any
Company, or in respect of which any Company may have any liability, in any court
or before any Governmental Authority, arbitration board, or other tribunal,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
government agency or instrumentality to which any Company is a party or by which
the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining, in each case, which would be expected to have
a Material Adverse Effect.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

 

Section 6.6.  Tax Returns.  All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or where the failure to do so
could not reasonably be expected to cause or result in a Material Adverse
Effect.  The provision for taxes on the books of each Company is adequate for
all years not closed by applicable statutes and for the current fiscal year.

 

Section 6.7.  Environmental Matters.  As of the Closing Date, based upon a
review of the effect of Environmental Laws on the business of Parent and its
Subsidiaries Parent has concluded that there have been no violations of
Environmental Laws, and there are no reasonably foreseeable violations of
Environmental Laws, that could reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, neither Parent nor any Subsidiary has received

 

44

--------------------------------------------------------------------------------


 

any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.8.  Continued Business.  There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

Section 6.9.  Employee Benefits Plans.  No ERISA Event is expected to occur with
respect to an ERISA Plan.  Full payment has been made of all amounts that a
Controlled Group member is required, under applicable law or under the governing
documents, to have paid as a contribution to or a benefit under each ERISA
Plan.  The liability of each Controlled Group member with respect to each ERISA
Plan has been funded based upon reasonable and proper actuarial assumptions, has
been insured, or has been fully reserved for on its financial statements other
than any failure to fund or failure to insure or reserve which is not material. 
No changes have occurred or are expected to occur that would cause a material
increase in the cost of providing benefits under the ERISA Plan.  With respect
to each ERISA Plan that is intended to be qualified under Code Section 401(a),
(a) the ERISA Plan and any associated trust operationally comply in all material
respects with the applicable requirements of Code Section 401(a); (b) the ERISA
Plan and any associated trust have been amended to comply in all material
respects with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (c) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired or an application for a favorable
determination is pending; (d) the ERISA Plan currently satisfies the
requirements of Code Section 410(b), subject to any retroactive amendment that
may be made within the above-described “remedial amendment period”; and (e) no
contribution made to the ERISA Plan is subject to an excise tax under Code
Section 4972.  With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets by any amount which would be material.  As used in this
Section 6.9 “material” shall have the meaning ascribed thereto in Section 5.6
hereof.

 

45

--------------------------------------------------------------------------------


 

Section 6.10.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

Section 6.11.  Solvency.  Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders.  Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders.  Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder.  Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

 

Section 6.12.  Financial Statements.  The audited Consolidated financial
statements of Parent for the fiscal year ended May 31, 2003, and the unaudited
Consolidated financial statements of Parent for the fiscal quarter ended
February 29, 2004, furnished to Agent and the Lenders, are true and complete in
all material respects, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending.  As of the Closing Date, since the dates of such statements, there has
been no material adverse change in the financial condition, properties or
business of any Company or any change in accounting procedures of any Company
except as required by GAAP.

 

Section 6.13.  Regulations T, U and X.  Neither Parent nor any of its
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying margin stock, and no part of the proceeds of any Loan will be used for
the purpose, whether immediate, incidental, or ultimate, of buying or carrying
any such margin stock or maintaining or extending credit to others for such
purpose in any way that would violate Regulation T, U or X.  After applying the
proceeds of each Loan, margin stock will not constitute more than twenty-five
percent (25%) of the value of the assets (either of Borrower alone or of Parent
and its Subsidiaries on a Consolidated basis) that are subject to any provisions
of any Loan Document that may cause the Loans to be deemed secured, directly or
indirectly, by margin stock.  Parent and its Subsidiaries are in compliance with
Section 5.17 hereof.

 

Section 6.14.  Material Agreements.  Neither Parent nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction that could reasonably be expected to have a Material
Adverse Effect.  Neither Parent nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (b) any
Material Indebtedness Agreement.

 

Section 6.15.  Intellectual Property.  Each Company owns or has the right to use
all of the patents, patent applications, industrial designs, trademarks, service
marks, copyrights, licenses,

 

46

--------------------------------------------------------------------------------


 

and rights with respect to the foregoing necessary for the conduct of its
business without any known conflict with the rights of others, except to the
extent any such conflict would not have a Material Adverse Effect.

 

Section 6.16.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.

 

Section 6.17.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading in light of the context in which such statements are made.  After
due inquiry by Borrower, there is no known fact that any Company has not
disclosed to Agent and the Lenders that has or is likely to have a Material
Adverse Effect.

 

Section 6.18.  Investment Company; Holding Company.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
regulation under the Public Utility Holding Company Act of 1935 or the Federal
Power Act, each as amended, or any foreign, federal, state or local statute or
regulation limiting its ability to incur Indebtedness.

 

Section 6.19.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

 

ARTICLE VII.  EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

Section 7.1.  Payments.  If (a) the interest on any Loan or any facility,
utilization or other fee shall not be paid in full punctually when due and
payable or within five Business Days thereafter, or (b) the principal of any
Loan or any obligation under any Letter of Credit shall not be paid in full when
due and payable.

 

Section 7.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12 or 5.13 hereof.

 

Section 7.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Loan Document that is on the part of such Company to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

 

47

--------------------------------------------------------------------------------


 

Section 7.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any other Loan Document
shall be false or erroneous in any material respect when made.

 

Section 7.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other provision, term or condition contained in such
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

 

Section 7.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the material portion of the assets of any
Company (as defined in Section 5.6 hereof).

 

Section 7.7.  Change in Control.  If any Change in Control shall occur.

 

Section 7.8.  Money Judgment.  A final judgment or order for the payment of
money shall be rendered against any Company by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of ninety (90) days
after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies shall exceed Fifteen
Million Dollars ($15,000,000).

 

Section 7.9.  Validity of Loan Documents.  (a) the validity, binding effect or
enforceability of any Material Loan Document against any Credit Party shall be
contested by any Credit Party; (b) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (c) any Material
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby.  As used herein
“Material Loan Documents” shall mean this Agreement, each Note and each Guaranty
of Payment.

 

Section 7.10.  Solvency.  If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business,
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or insolvent or have entered against it an order for relief under Title
11 of the United States Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be,
(f) file a voluntary petition in bankruptcy, or have an involuntary proceeding
filed against it and the same shall continue undismissed for a period of sixty
(60) consecutive days from commencement of such proceeding or case, or file a
petition or an answer seeking reorganization or an arrangement with creditors or

 

48

--------------------------------------------------------------------------------


 

seeking to take advantage of any other law (whether federal or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal or state, or, if applicable, other jurisdiction) relating to
relief of debtors, (g) suffer or permit to continue unstayed and in effect for
sixty (60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition seeking its reorganization or
appoints a receiver, custodian, trustee, interim trustee or liquidator of all or
a substantial part of its assets, (h) have an administrative receiver appointed
over the whole or substantially the whole of its assets, or (i) take any action
in order thereby to effect any of the foregoing.

 

 

ARTICLE VIII.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 8.1.  Optional Defaults.  If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, or 7.9 hereof shall occur, Agent
may, with the consent of the Required Lenders, and shall, at the request of the
Required Lenders, give written notice to Borrower, to:

 

(a)        terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan and the obligation of the Fronting Lender to
issue any Letter of Credit immediately shall be terminated; and/or

 

(b)        accelerate the maturity of all of the Obligations (if the Obligations
are not already due and payable), whereupon all of the Obligations shall become
and thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.

 

Section 8.2.  Automatic Defaults.  If any Event of Default referred to in
Section 7.10 hereof shall occur:

 

(a)        all of the Commitment shall automatically and immediately terminate,
if not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Fronting Lender be obligated
to issue any Letter of Credit; and

 

(b)        the principal of and interest then outstanding on all of the Loans,
and all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.

 

Section 8.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate

 

49

--------------------------------------------------------------------------------


 

undrawn balance of any then outstanding Letters of Credit.  Agent and the
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Lender (or any affiliate of
such Lender) to or for the credit or account of any Company, as security for the
obligations of Borrower and any Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit.

 

Section 8.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower to such Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of Borrower or any Guarantor of
Payment, all without notice to or demand upon Borrower or any other Person, all
such notices and demands being hereby expressly waived by Borrower.

 

Section 8.5.  Equalization Provision.  Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to Agent’s giving of notice to participate and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage.  If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving the Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving the Advantage is required to pay interest on the Advantage to the
Person recovering the Advantage from such Lender) ratably to the extent of the
recovery.  Each Lender further agrees with the other Lenders that if it at any
time shall receive any payment for or on behalf of Borrower on any indebtedness
owing by Borrower to that Lender (whether by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action or by the enforcement of any right under any Loan Document), it
will apply such payment first to any and all Obligations owing by Borrower to
that Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section or any other Section of this Agreement). 
Borrower agrees that any Lender so purchasing a participation from the other
Lenders or any thereof pursuant to this Section may exercise all of its rights
of payment (including the right of set-off) with respect to such participation
as fully as if such Lender was a direct creditor of Borrower in the amount of
such participation.

 

Section 8.6.  Other Remedies.  The remedies in this Article VIII are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

 

50

--------------------------------------------------------------------------------


 

ARTICLE IX.  THE AGENT

 

The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

 

Section 9.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance or any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.

 

Section 9.2.  Note Holders.  Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with it, signed by such payee and in form satisfactory to Agent.

 

Section 9.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

 

Section 9.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 9.5.  Agent and Affiliates.  With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not Agent, and Agent and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Company or any Affiliate.

 

Section 9.6.  Knowledge of Default.  It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Lender in writing that such Lender
believes that a Default or Event of Default

 

51

--------------------------------------------------------------------------------


 

has occurred and is continuing and specifying the nature thereof or has been
notified by Borrower pursuant to Section 5.14 hereof.

 

Section 9.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement.  Agent shall
incur no liability under or in respect of this Agreement by acting upon any
notice, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.

 

Section 9.8.  Notice of Default.  In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Lenders and shall take such action and assert such rights under this
Agreement as the Required Lenders shall direct and Agent shall inform the other
Lenders in writing of the action taken.  Agent may take such action and assert
such rights as it deems to be advisable, in its discretion, for the protection
of the interests of the holders of the Obligations.

 

Section 9.9.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
Loan Document or any action taken or omitted by Agent with respect to this
Agreement or any Loan Document, provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction, or from any action taken or omitted by Agent in
any capacity other than as agent under this Agreement or any other Loan
Document.

 

Section 9.10.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the
Lenders.  If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty (30)
day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor agent that shall serve as agent until such time
as the Required Lenders appoint a successor agent; provided that,
notwithstanding the foregoing, any successor Agent shall be a commercial bank
organized under the laws of the United States or any state thereof having
capital and surplus of at least One Hundred Million Dollars ($100,000,000). 
Upon its appointment, such successor agent shall succeed to the rights, powers
and duties as agent, and the term “Agent” shall mean such

 

52

--------------------------------------------------------------------------------


 

successor effective upon its appointment, and the former agent’s rights, powers
and duties as agent shall be terminated without any other or further act or deed
on the part of such former agent or any of the parties to this Agreement.

 

Section 9.11.  Other Agents.  As used in this Agreement, the term “Agent” shall
only include Agent.  Neither the Joint Lead Arranger nor any Syndication Agent,
Co-Documentation Agent or any other agent (other than Agent) shall have any
rights, obligations or responsibilities hereunder in such capacity; provided
that the Joint Lead Arranger, when acting in its capacity as joint lead
arranger, shall have the right to be indemnified by Borrower and the Lenders in
the same manner as Agent has the right to be indemnified.

 

 

ARTICLE X.  MISCELLANEOUS

 

Section 10.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

 

Section 10.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents.  The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

 

Section 10.3.  Amendments, Consents.  No amendment, modification, termination,
or waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders and, in the case of amendments or modifications, Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Anything herein to the contrary
notwithstanding, unanimous consent of the Lenders shall be required with respect
to (a) any increase in the Commitment hereunder (except as specified in
Section 2.9(b) hereof), (b) the extension of maturity of the Loans, the payment
date of interest or principal thereunder, or the payment date of facility,
utilization or other fees or amounts payable hereunder, (c) any reduction in the
rate of interest on the Loans (provided that the institution of the Default Rate
and a

 

53

--------------------------------------------------------------------------------


 

subsequent removal of the Default Rate shall not constitute a decrease in
interest rate of this Section), or in any amount of principal or interest due on
any Loan, or the payment of facility, utilization or other fees hereunder or any
change in the manner of pro rata application of any payments made by Borrower to
the Lenders hereunder, (d) any change in any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement, (e) the
release of any Guarantor of Payment other than any release permitted by the
terms hereof, or (f) any amendment to this Section 10.3 or Section 8.5 hereof. 
Notice of amendments or consents ratified by the Lenders hereunder shall be
forwarded by Agent to all of the Lenders.  Each Lender or other holder of a Note
(or interest in any Loan) shall be bound by any amendment, waiver or consent
obtained as authorized by this Section, regardless of its failure to agree
thereto.

 

Section 10.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be given
by overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

 

Section 10.5.  Costs, Expenses and Taxes.  Borrower agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto.  Borrower also agrees to pay on
demand all costs and expenses of Agent and the Lenders, including reasonable
attorneys’ fees, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any Related Writing.  In addition, Borrower shall
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution and delivery of the Loan Documents, and
the other instruments and documents to be delivered hereunder, and agrees to
hold Agent and each Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or failure to pay such
taxes or fees.

 

Section 10.6.  Indemnification.  Borrower agrees to defend, indemnify and hold
harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or

 

54

--------------------------------------------------------------------------------


 

not such Lender or Agent shall be designated a party thereto) or any other claim
by any Person relating to or arising out of any Loan Document or any actual or
proposed use of proceeds of the Loans or any of the Obligations, or any
activities of any Company or its Affiliates; provided that no Lender nor Agent
shall have the right to be indemnified under this Section for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.  All obligations provided for in this Section 10.6 shall survive
any termination of this Agreement.

 

Section 10.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity.  No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrower and the Lenders with respect to the Loan Documents
and the Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

 

Section 10.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 10.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by Borrower, Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of
Borrower, Agent and each of the Lenders and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Lenders.

 

Section 10.10.  Lender Assignments.

 

(a)        Assignments of Commitments.  Each Lender shall have the right at any
time or times to assign to an Eligible Transferee (other than to a Lender that
shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, if any, and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan, and any participation purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof.

 

(b)        Prior Consent.  No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to another Lender or to any affiliate of such
Lender which affiliate is an Eligible Transferee and either wholly-owned by a
Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender), which consent of Borrower and Agent shall not be
unreasonably withheld; provided, however, that Borrower’s consent shall not be
required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist.  Anything

 

55

--------------------------------------------------------------------------------


 

herein to the contrary notwithstanding, any Lender may at any time make a
collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Lender from its obligations hereunder.

 

(c)        Minimum Amount.  Each such assignment shall be in a minimum amount of
the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein or the entire amount of the assignor’s Commitment and interest
herein.

 

(d)        Assignment Fee.  Unless the assignment shall be to an affiliate of
the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

 

(e)        Assignment Agreement.  Unless the assignment shall be due to merger
of the assignor or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.

 

(f)         Non-U.S. Assignee.  If the assignment is to be made to an assignee
that is organized under the laws of any jurisdiction other than the United
States or any state thereof, the assignor Lender shall cause such assignee, at
least five Business Days prior to the effective date of such assignment, (i) to
represent to the assignor Lender (for the benefit of the assignor Lender, Agent
and Borrower) that under applicable law and treaties no taxes will be required
to be withheld by Agent, Borrower or the assignor with respect to any payments
to be made to such assignee in respect of the Loans hereunder, (ii) to furnish
to the assignor Lender (and, in the case of any assignee registered in the
Register (as defined below), Agent and Borrower) either (A) U.S. Internal
Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN or
(B) United States Internal Revenue Service Form W-8 or W-9, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all interest payments hereunder), and (iii) to agree
(for the benefit of the assignor, Agent and Borrower) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to Agent
and Borrower) a new Form W-8ECI or Form W-8BEN or Form W-8 or W-9, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

 

(g)        Deliveries by Borrower.  Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrower shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrower in connection with the Assignment Agreement, and (ii) to
the assignee and the assignor, if applicable, an appropriate Note or Notes. 
After delivery of the new Note or Notes, the assignor’s Note or Notes being
replaced shall be returned to Borrower marked “replaced”.

 

56

--------------------------------------------------------------------------------


 

(h)        Effect of Assignment.  Upon satisfaction of all applicable
requirements of set forth in subsections (a) through (g) above, and any other
condition contained in this Section 10.10, (i) the assignee shall become and
thereafter be deemed to be a “Lender” for the purposes of this Agreement,
(ii) the assignor shall be released from its obligations hereunder to the extent
that its interest has been assigned, (iii) in the event that the assignor’s
entire interest has been assigned, the assignor shall cease to be and thereafter
shall no longer be deemed to be a “Lender” and (iv) the signature pages hereto
and Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.

 

(i)         Agent to Maintain Register.  Agent shall maintain at the address for
notices referred to in Section 10.4 hereof a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and Borrower, Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

Section 10.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note held by it); provided, that:

 

(a)        any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

 

(b)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(c)        the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

 

(d)        such Participant shall be bound by the provisions of Section 8.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

 

(e)        no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

 

57

--------------------------------------------------------------------------------


 

(i)         increase the portion of the participation amount of any Participant
over the amount thereof then in effect, or extend the Commitment Period, without
the written consent of each Participant affected thereby; or

 

(ii)        reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the facility fee or the utilization
fee, without the written consent of each Participant affected thereby.

 

Borrower agrees that any Lender that sells participations pursuant to this
Section shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrower shall not increase as a result of such transfer and Borrower shall have
no obligation to any Participant.

 

Section 10.12.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to Sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 10.13.  Investment Purpose.  Each of the Lenders represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto for investment purposes only and
not for the purpose of distribution or resale, it being understood, however,
that each Lender shall at all times retain full control over the disposition of
its assets.

 

Section 10.14.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 10.15.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 10.16.  Governing Law; Submission to Jurisdiction.  This Agreement, each
of the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower, Agent, and the Lenders shall be governed by Ohio law,
without regard to principles of conflict of laws which would result in the
application of the law of any other state.  Borrower hereby irrevocably

 

58

--------------------------------------------------------------------------------


 

submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any Related Writing, and Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. 
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise.  Borrower agrees that a final, nonappealable judgment
in any such action or proceeding in state or federal court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

[Remainder of page left intentionally blank]

 

59

--------------------------------------------------------------------------------


 

Section 10.17.  Jury Trial Waiver.  TO THE EXTENT PERMITTED BY LAW, BORROWER,
AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

Address:

6800 Cintas Boulevard

 

CINTAS CORPORATION NO. 2

 

Mason, Ohio 45040

 

 

 

 

Attn: President

 

By:

 /s/ Scott D. Farmer

 

 

 

 

Scott D. Farmer

 

 

 

 

President

 

 

 

 

Address:

Key Center

 

KEYBANK NATIONAL ASSOCIATION,

 

127 Public Square

 

as Agent and as a Lender

 

Cleveland, Ohio 44114-1306

 

 

 

 

Attn: Institutional Banking

 

By:

/s/ Francis W. Lutz

 

 

 

 

 Francis W. Lutz

 

 

 

 

 Vice President

 

 

 

 

 

Address:

One Bank One Plaza

 

BANC ONE CAPITAL MARKETS, INC.,

 

Mail Code IL1-0429

 

as Joint Lead Arranger

 

Chicago, Illinois 60670

 

 

 

 

Attn: Francis Henkel

 

By:

/s/ Francis Henkel

 

 

 

 

 Francis Henkel

 

 

 

 

 Managing Director

 

 

 

 

 

Address:

One Bank One Plaza

 

BANK ONE, NA, as Syndication Agent and as

 

Mail Code IL1-0364

 

a Lender

 

Chicago, Illinois 60670

 

 

 

 

Attn: Megan E. Marquardt

 

By:

 /s/ Megan E. Marquardt

 

 

 

 

Megan E. Marquardt

 

 

 

 

Associate Director

 

 

 

 

 

Address:

Fifth Third Center

 

FIFTH THIRD BANK, as Co-Documentation

 

38 Fountain Square Plaza

 

Agent and as a Lender

 

MD 109046

 

 

 

 

Cincinnati, Ohio 45202

 

By:

  /s/ David C. Melin

 

Attn: David C. Melin

 

 

David C. Melin

 

 

 

 

Vice President

 

Signature Page

1 of 2 of the Credit Agreement

 

--------------------------------------------------------------------------------


 

Address:

425 Walnut Street

 

US BANK NATIONAL ASSOCIATION, as

 

ML CN-OH-W8

 

Co-Documentation Agent and as a Lender

 

Cincinnati, Ohio 45202

 

 

 

 

Attn: Michael P. Dickman

 

By:

  /s/ Michael P. Dickman

 

 

 

 

Michael P. Dickman

 

 

 

 

Assistant Vice President

 

 

 

 

 

Address:

Chicago Branch

 

THE BANK OF TOKYO-MITSUBISHI,

 

Suite 2300

 

LTD., as Co-Documentation Agent and as a

 

227 West Monroe Street

 

Lender

 

Chicago, Illinois 60606

 

 

 

 

Attn: William Murray

 

By:

  /s/ Kazuya Matsushita

 

 

 

 

Kazuya Matsushita

 

 

 

 

General Manager

 

 

 

 

 

Address:

201 East Fifth Street

 

PNC BANK, NATIONAL ASSOCIATION

 

Cincinnati, Ohio 45202

 

 

 

 

Attn: Jeffrey L. Stein

 

By:

  /s/ Jeffrey L. Stein

 

 

 

 

Jeffrey L. Stein

 

 

 

 

Vice President

 

 

 

 

 

Address:

50 South LaSalle Street

 

THE NORTHERN TRUST COMPANY

 

Chicago, Illinois 60675

 

 

 

 

Attn: Thomas E. Bernhardt

 

By:

  /s/ Thomas E. Bernhardt

 

 

 

 

Thomas E. Bernhardt

 

 

 

 

Senior Banker

 

 

 

 

 

Address:

Suite 2900

 

WELLS FARGO BANK NATIONAL

 

230 West Monroe Street

 

ASSOCIATION

 

Chicago, Illinois 60606

 

 

 

 

Attn: Steven Buehler

 

By:

  /s/ Scott Miller

 

 

 

 

Scott Miller

 

 

 

 

Vice President

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page

2 of 2 of the Credit Agreement

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

20.00000000%

$ 60,000,000

$ 60,000,000

Bank One, NA

20.00000000%

$ 60,000,000

$ 60,000,000

Fifth Third Bank

13.33333333%

$  40,000,000

$ 40,000,000

US Bank National Association

13.33333333%

$ 40,000,000

$ 40,000,000

The Bank of Tokyo-Mitsubishi, Ltd.

13.33333333%

$ 40,000,000

$ 40,000,000

PNC Bank, National Association

6.66666667%

$ 20,000,000

$ 20,000,000

The Northern Trust Company

6.66666667%

$ 20,000,000

$ 20,000,000

Wells Fargo Bank National Association

6.66666667%

$ 20,000,000

$ 20,000,000

 

  100 %  

$ 300,000,000

$ 300,000,000

 

 

 

 

Total Commitment Amount

 

100%

$ 300,000,000

$ 300,000,000

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Cintas Corporation

 

Cintas Corporation No. 3

 

Cintas Corp. No. 8, Inc.

 

Cintas – RUS, L.P.

 

Cintas Corp. No. 15, Inc.

 

Xpect First Aid Corporation

 

Cintas First Aid Holdings Corporation

 

American First Aid Company

 

Respond Industries, Incorporated

 

Affirmed Medical, Inc.

 

LLT, Inc.

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

EXISTING LETTERS OF CREDIT

 

 

None.

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

Indebtedness

 

 

NONE

 

--------------------------------------------------------------------------------


 

Schedule 5.9

Liens

 

 

Liens on the assets described below securing the payment of the indebtedness
listed below:

 

Description

Amount as of 4/30/2004

Industrial Revenue Bond secured by P.G. Cty facility and a first security
interest in the fixtures, equipment, furnishings and other tangible personal
property located on the property

$930,000

Industrial Revenue Bond secured by Kansas City facility and a first security
interest in the fixtures, equipment, furnishings and other tangible personal
property located on the property

$967,000

Industrial Revenue Bond secured by Bath facility and a first security interest
in the fixtures, equipment, furnishings and other tangible personal property
located on the property

$1,200,000

Industrial Revenue Bond secured by Unitog facility and a first security interest
in the fixtures, equipment, furnishings and other tangible personal property
located on the property

$3,000,000

Synthetic Lease with General Electric Capital Corporation of Challenger

$16,237,779

Synthetic Lease with Nationsbanc Leasing Corporation of a 1998 Hawker, Model
800XP Aircraft, FAA Registration Mark N61DF and Manufacturer’s Serial No. 258386

$9,085,808

Capital Lease secured by a first security interest in the fixtures, equipment,
furnishings and other tangible personal property located at a Crystal Linen
facility

$2,226,936

Note with Quality Outfitters, Inc. secured by a Rental Uniform Service facility.

$216,225

 

--------------------------------------------------------------------------------


 

Schedule 6.1

Corporate Existence:  Subsidiaries*

 

I.                 Cintas Corporation (Washington)

A.    Cintas Corporation No. 3 (Nevada) – SIGNIFICANT SUBSIDIARY

1.     Cintas Corporation No. 2 (Nevada) – SIGNIFICANT SUBSIDIARY

a.     Cintas Canada Limited (Ontario)

b.     Groupo Cintas de Mexico S.A. de CV (Mexico)1

c.     Cintas De Honduras, S.A. (Honduras) 2

d.     Empresa Cintas De Mexico S.A. de C.V. (Mexico)3

i. Ensambles De Coahuila S.A. de C.V. (Mexico)4

e.  Cintas Cleanroom Resources De Mexico, SA De CV (Mexico)5

f.   Smartshred LLC (Ohio)

2.  Cintas Corp. No. 8, Inc. (Nevada)

a.  Cintas – RUS, L.P. (Texas LP)6

3.  Cintas Corp. No. 15, Inc. (Nevada)

a.  Cintas – RUS, L.P. (Texas LP)6

4.  Xpect First Aid Corporation (Kansas)

a.  Cintas First Aid Holdings Corporation (Nevada)7 – DORMANT SUBSIDIARY

5.     Cintas Canada Limited (Ontario)

a.     Vetements Industriels Miro, Inc. (Quebec)

6.     3065520 Nova Scotia Company (Nova Scotia)

a.     Cintas Canada Investment Limited Partnership (Alberta)8

i.     Cintas Investment Corp (Ontario)

·      1202327 Ontario Inc (Ontario)

7.     3065521 Nova Scotia Company (Nova Scotia)

a.     Cintas Canada Investment Limited Partnership (Alberta)8

i.     Cintas Investment Corp (Ontario)

·      1202327 Ontario Inc (Ontario)

B.                                     American First Aid Company (Maryland)

1.               Cintas First Aid Holdings Corporation (Nevada) 7 – DORMANT
SUBSIDIARY

C.                                     Respond Industries, Incorporated
(Colorado)

1.               Cintas First Aid Holdings Corporation (Nevada) 7  – DORMANT
SUBSIDIARY

D.                                    Affirmed Medical, Inc. (California)

1.               Cintas First Aid Holdings Corporation (Nevada) 7  – DORMANT
SUBSIDIARY

E.                                      LLT, Inc. (Virginia) – DORMANT
SUBSIDIARY

F.                                      UTY Canada Ltee. (Quebec)

 

 

 

 

 

*Except as otherwise noted, each Subsidiary is a wholly-owned Subsidiary of the
Company one level above the applicable Subsidiary

1 Cintas Corporation No. 3 owns .01% of outstanding shares.

2 <2% of shares held by certain executive officers of Cintas.

3 Cintas Corporation No. 3 owns .002% of outstanding shares.

4 Cintas Corporation No. 2 owns 1% of outstanding shares.

5 Cintas Corporation No. 3 owns .002% of outstanding shares.

6 Cintas Corporation No. 8, Inc. is the general partner of Cintas – RUS, L.P.
and Cintas Corp. No. 15, Inc. is a limited partner of Cintas – RUS, L.P.

7 Each of Xpect First Aid Corporation, American First Aid Corporation, Respond
Industries, Incorporated and Affirmed Medical, Inc. owns 25% of the outstanding
common stock of Cintas First Aid Holding Corporation.

8 3065521 Nova Scotia Company is the general partner of Cintas Canada Investment
Limited Partnership and 3065520 Nova Scotia Company is the limited partner of
Cintas Canada Investment Limited Partnership.

 

--------------------------------------------------------------------------------


 

Schedule 6.4

Ligitation

 

1.  A class action suit was filed in federal court in the Northern District of
California alleging that Cintas violated federal overtime laws and Illinois, New
Jersey, California and Michigan state overtime laws applicable to its service
sales representatives, which Cintas believes to be exempt employees.  In
addition, the lawsuit asserts that the alleged overtime and record-keeping
violations also constitute separate violations under the Employee Retirement
Income Security Act (ERISA) in connection with the Cintas Partners’ Plan As of
April 23, 2003.

 

2.  On December 5, 2003, a class action charge of discrimination was filed by
UNITE and the Teamsters with the EEOC’s San Francisco District office alleging
race, gender and national origin discrimination by Cintas.  This charge along
with individual charges received by Cintas have been transferred and
consolidated in the EEOC’s Detroit District office where most were stayed
pending the EEOC’s investigation of the lawsuit.

 

3.  On January 20, 2004, a class action lawsuit (Ramirez , et. Al. v. Cintas)
based on alleged race, gender and national origin discrimination was filed in
San Francisco federal court.  An Amended Complaint is due June 30, 2004.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

 

$                     

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                     (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306, the principal sum of

 

 

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.

 

As used herein, “Credit Agreement” means the Credit Agreement dated as of
May 28, 2004, among Borrower, the Lenders, as defined therein, KeyBank National
Association, as joint lead arranger and administrative agent for the Lenders
(“Agent”), Banc One Capital Markets, Inc., as joint lead arranger, Bank One, NA,
as syndication agent, Fifth Third Bank, as co-documentation agent, US Bank
National Association, as co-documentation agent, and The Bank of
Tokyo-Mitsubishi, Ltd., as co-documentation agent, as the same may from time to
time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided, however, that interest on any principal portion that
is not paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, and payments of principal of any thereof, shall
be shown on the records of Lender by such method as Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate.  All payments of principal of and interest on this Note shall
be made in immediately available funds.

 

E-1

--------------------------------------------------------------------------------


 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement.  Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.    This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

CINTAS CORPORATION NO. 2 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

 

$[                 ]

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306,
the principal sum of

 

 

DOLLARS

 

or, if less, the aggregate unpaid principal amount of all Swing Loans, as
defined in the Credit Agreement (as hereinafter defined) made by Lender to
Borrower pursuant to Section 2.2(c) of the Credit Agreement, in lawful money of
the United States of America on the earlier of the last day of the applicable
Commitment Period, as defined in the Credit Agreement, or, with respect to each
Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Credit Agreement dated as of
May 28, 2004, among Borrower, the Lenders, as defined therein, KeyBank National
Association, as joint lead arranger and administrative agent for the Lenders
(“Agent”), Banc One Capital Markets, Inc., as joint lead arranger, Bank One, NA,
as syndication agent, Fifth Third Bank, as co-documentation agent, US Bank
National Association, as co-documentation agent, and The Bank of
Tokyo-Mitsubishi, Ltd., as co-documentation agent, as the same may from time to
time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided, however, that interest on any principal portion which is not paid when
due shall be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Lender by such method as
Lender may generally employ; provided, however, that failure to make any such
entry shall in no way detract from the obligation of Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a

 

E-3

--------------------------------------------------------------------------------


 

rate per annum equal to the Default Rate.  All payments of principal of and
interest on this Note shall be made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement.  Reference
is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

CINTAS CORPORATION NO. 2 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

NOTICE OF LOAN

 

 

[Date]                                              , 20       

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Banking

 

 

Ladies and Gentlemen:

 

The undersigned, Cintas Corporation No. 2, refers to the Credit Agreement, dated
as of May 28, 2004 (the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders, as defined in
the Credit Agreement, KeyBank National Association, as joint lead arranger and
administrative agent for the Lenders (“Agent”), Banc One Capital Markets, Inc.,
as joint lead arranger, Bank One, NA, as syndication agent, Fifth Third Bank, as
co-documentation agent, US Bank National Association, as co-documentation agent,
and The Bank of Tokyo-Mitsubishi, Ltd., as co-documentation agent, and hereby
gives you notice, pursuant to Section 2.5 of the Credit Agreement that the
undersigned hereby requests a Loan under the Credit Agreement, and in connection
therewith sets forth below the information relating to the Loan (the “Proposed
Loan”) as required by Section 2.5 of the Credit Agreement:

 

(a)       The Business Day of the Proposed Loan is                     , 20    .

 

(b)       The amount of the Proposed Loan is $                              .

 

(c)       The Proposed Loan is to be a Base Rate Loan          / Eurodollar Loan
         / Swing Loan         .

(Check one.)

 

(d)       If the Proposed Loan is a Eurodollar Loan, the Interest Period
requested is one month       , two months       , three months       , six
months         .

(Check one.)

 

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)         the representations and warranties contained in each Loan Document
are correct, before and after giving effect to the Proposed Loan and the
application of the proceeds therefrom, as though made on and as of such date
(except to the extent such representation or warranty expressly relates to an
earlier date); and

 

E-5

--------------------------------------------------------------------------------


 

(ii)        no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default.

 

 

CINTAS CORPORATION NO. 2 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

 

 

For Fiscal Quarter ended                                                   

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)        I am the duly elected [President or Chief Financial Officer or
Treasurer] of CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);

 

(2)        I am familiar with the terms of that certain Credit Agreement, dated
as of May 28, 2004, among Borrower, the Lenders, as defined therein, KeyBank
National Association, as joint lead arranger and administrative agent for the
Lenders (“Agent”), Banc One Capital Markets, Inc., as joint lead arranger, Bank
One, NA, as syndication agent, Fifth Third Bank, as co-documentation agent, US
Bank National Association, as co-documentation agent, and The Bank of
Tokyo-Mitsubishi, Ltd., as co-documentation agent (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)        The review described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate; and

 

(4)        Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

CINTAS CORPORATION NO. 2 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-7

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20   .  The parties hereto agree as follows:

 

1.         Preliminary Statement.  Assignor is a party to a Credit Agreement,
dated as of May 28, 2004, among Cintas Corporation No. 2 (“Borrower”), the
Lenders, as defined therein, KeyBank National Association, as joint lead
arranger and administrative agent for the Lenders (“Agent”), Banc One Capital
Markets, Inc., as joint lead arranger, Bank One, NA, as syndication agent, Fifth
Third Bank, as co-documentation agent, US Bank National Association, as
co-documentation agent, and The Bank of Tokyo-Mitsubishi, Ltd., as
co-documentation agent (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Credit Agreement.

 

2.         Assignment and Assumption.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, “Assignee’s
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment of Assignor as set forth on Annex 1 hereto (hereinafter, the
“Assigned Amount”), (b) any Loan made by Assignor that is outstanding on the
Assignment Effective Date, (c) Assignor’s interest in any Letter of Credit
outstanding on the Assignment Effective Date, (d) any Note delivered to Assignor
pursuant to the Credit Agreement, and (e) the Credit Agreement and the other
Related Writings.  After giving effect to such sale and assignment and on and
after the Assignment Effective Date, Assignee shall be deemed to have a
“Commitment Percentage” under the Credit Agreement equal to the Commitment
Percentage set forth in subpart II.A on Annex 1 hereto.

 

3.         Assignment Effective Date.  The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                         ,         ] (or
such other date agreed to by Agent).  On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

 

(a)       receipt by Agent of  this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 10.10(a) of the
Credit Agreement, by Borrower;

 

(b)       receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), if required by Section 10.10 of the Credit Agreement;

 

(c)       receipt by Agent from Assignee of an administrative questionnaire, or
other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, (iv) and such other
information as Agent shall request; and

 

E-8

--------------------------------------------------------------------------------


 

(d)       receipt by Agent from Assignor or Assignee of any other information
required pursuant to Section 10.10 of the Credit Agreement or otherwise
necessary to complete the transaction contemplated hereby.

 

4.         Payment Obligations.  In consideration for the sale and assignment of
Loans hereunder, Assignee shall pay to Assignor, on the Assignment Effective
Date, the amount agreed to by Assignee and Assignor.  Any interest, fees and
other payments accrued prior to the Assignment Effective Date with respect to
the Assigned Amount shall be for the account of Assignor.  Any interest, fees
and other payments accrued on and after the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignee.  Each of
Assignor and Assignee agrees that it will hold in trust for the other part any
interest, fees or other amounts which it may receive to which the other party is
entitled pursuant to the preceding sentence and to pay the other party any such
amounts which it may receive promptly upon receipt thereof.

 

5.         Credit Determination; Limitations on Assignor’s Liability.  Assignee
represents and warrants to Assignor, Borrower, Agent and the Lenders (a) that it
is capable of making and has made and shall continue to make its own credit
determinations and analysis based upon such information as Assignee deemed
sufficient to enter into the transaction contemplated hereby and not based on
any statements or representations by Assignor, (b) Assignee confirms that it
meets the requirements to be an assignee as set forth in Section 10.10 of the
Credit Agreement; (c) Assignee confirms that it is able to fund the Loans and
the Letters of Credit as required by the Credit Agreement; (d) Assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents.  It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or Guarantor of Payment, (iv) the performance of or compliance with any of the
terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit.  Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the Related Writings, except for
its or their own bad faith or willful misconduct.  Assignee appoints Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof.

 

6.         Indemnity.  Assignee agrees to indemnify and hold Assignor harmless
against any and all losses, cost and expenses (including, without limitation,
attorneys’ fees) and liabilities

 

E-9

--------------------------------------------------------------------------------


 

incurred by Assignor in connection with or arising in any manner from Assignee’s
performance or non-performance of obligations assumed under this Assignment
Agreement.

 

7.         Subsequent Assignments.  After the Assignment Effective Date,
Assignee shall have the right pursuant to Section 10.10 of the Credit Agreement
to assign the rights which are assigned to Assignee hereunder, provided that
(a) any such subsequent assignment does not violate any of the terms and
conditions of the Credit Agreement, any of the Related Writings, or any law,
rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or any of the Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.

 

8.         Reductions of Aggregate Amount of Commitments.  If any reduction in
the Total Commitment Amount occurs between the date of this Assignment Agreement
and the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

 

9.         Acceptance of Agent; Notice by Assignor.  This Assignment Agreement
is conditioned upon the acceptance and consent of Agent and, if necessary
pursuant to Section 10.10 of the Credit Agreement, upon the acceptance and
consent of Borrower; provided, that the execution of this Assignment Agreement
by Agent and, if necessary, by Borrower is evidence of such acceptance and
consent.

 

10.       Entire Agreement.  This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

 

11.       Governing Law.  This Assignment Agreement shall be governed by the
laws of the State of Ohio, without regard to conflicts of laws.

 

12.       Notices.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth under each party’s name on the signature pages hereof.

 

[Remainder of page intentionally left blank.]

 

E-10

--------------------------------------------------------------------------------


 

13.       JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED
BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF THE
LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

Address:

 

 

ASSIGNOR: 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and Consented to this      day of             , 200   :

 

Accepted and Consented to this      day of             , 200   :

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

CINTAS CORPORATION NO. 2

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-11

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, the Commitment of Assignee, and, if
this is less than an assignment of all of Assignor’s interest, Assignor, shall
be as follows:

 

I.

INTEREST OF ASSIGNOR BEING ASSIGNED TO ASSIGNEE

 

 

 

A.

Assignee’s Percentage

                   %

 

 

 

 

 

B.

Assigned Amount

$                   

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

A.

Assignee’s Commitment Percentage

 

 

 

under the Credit Agreement

                   %

 

 

 

 

 

B.

Assignee’s Commitment Amount under

 

 

 

the Credit Agreement

$                   

 

 

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

A.

Assignor’s Commitment Percentage

 

 

 

under the Credit Agreement

                   %

 

 

 

 

 

B.

Assignor’s Commitment Amount

 

 

 

under the Credit Agreement

$                   

 

E-12

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

REQUEST FOR EXTENSION

 

 

[                                      , 20    ]

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Banking

 

Ladies and Gentlemen:

 

The undersigned, Cintas Corporation No. 2 (“Borrower”), refers to the Credit
Agreement, dated as of May 28, 2004 (the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the undersigned, the
Lenders, as defined in the Credit Agreement, KeyBank National Association, as
joint lead arranger and administrative agent for the Lenders (“Agent”), Banc One
Capital Markets, Inc., as joint lead arranger, Bank One, NA, as syndication
agent, Fifth Third Bank, as co-documentation agent, US Bank National
Association, as co-documentation agent, and The Bank of Tokyo-Mitsubishi, Ltd.,
as co-documentation agent, and hereby gives you notice, pursuant to Section 2.12
of the Credit Agreement that the undersigned hereby requests an extension as set
forth below (the “Extension”) under the Credit Agreement, and in connection with
the Extension sets forth below the information relating to the Extension as
required by Section 2.12 of the Credit Agreement.

 

The undersigned hereby requests Agent and the Lenders to extend the Commitment
Period from                                        , 200    to
                                           , 200   .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Extension: (a) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date (except to the extent
such representation or warranty expressly relates to an earlier date); and
(b) no event has occurred and is continuing, or would result from such
Extension, or the application of proceeds therefrom, which constitutes a Default
or an Event of Default.

 

 

Very truly yours, 

 

 

 

CINTAS CORPORATION NO. 2

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-13

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF

PARENT GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT

(Parent Guaranty)

 

This GUARANTY OF PAYMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 28th day of May, 2004
by CINTAS CORPORATION, a Washington corporation (“Guarantor”) in favor of
KEYBANK NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement, as hereinafter defined (“Agent”), for the benefit of the Lenders, as
hereinafter defined.

 

1.         Recitals.

 

CINTAS CORPORATION NO. 2, a Nevada corporation (together with its successors and
assigns, “Borrower”) is entering into that certain Credit Agreement, dated as of
May 28, 2004, with the lenders listed on Schedule 1 to the Credit Agreement
(together with their respective successors and assigns, collectively, the
“Lenders” and, individually, each a “Lender”), KeyBank National Association, as
Agent and joint lead arranger, Banc One Capital Markets, Inc., as joint lead
arranger, Bank One, NA, as syndication agent, Fifth Third Bank, as
co-documentation agent, US Bank National Association, as co-documentation agent,
and The Bank of Tokyo-Mitsubishi, as co-documentation agent (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”).  Guarantor desires that the Lenders grant the financial
accommodations to Borrower as described in the Credit Agreement.

 

Guarantor, the indirect owner of one hundred percent (100%) of the outstanding
capital stock of Borrower, deems it to be in the direct pecuniary and business
interests of Guarantor that Borrower obtain from the Lenders the Commitment, as
defined in the Credit Agreement, and the Loans and Letters of Credit, as defined
in the Credit Agreement, provided for in the Credit Agreement.

 

Guarantor understands that the Lenders are willing to enter into the Credit
Agreement only upon certain terms and conditions, one of which is that Guarantor
guarantee the payment of the Obligations, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to Borrower by the Lenders and for other valuable
considerations.

 

2.         Definitions.  Except as specifically defined herein, capitalized
terms used herein that are defined in the Credit Agreement shall have their
respective meanings ascribed to them in the Credit Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Collateral” shall mean, collectively, all property, if any, securing the
Obligations or any part thereof at the time in question.

 

E-14

--------------------------------------------------------------------------------


 

“Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower or any Guarantor of Payment to Agent, the
Fronting Lender, the Swing Line Lender or any Lender pursuant to the Credit
Agreement, and includes the principal of and interest on all Loans and all
obligations pursuant to Letters of Credit; (b) each extension, renewal or
refinancing thereof, in whole or in part; (c) the facility fees, utilization
fees, any prepayment fees and any other fees payable pursuant to the Credit
Agreement, and all fees and charges in connection with the Letters of Credit;
and (d) every other liability, now or hereafter owing to Agent or any Lender by
any Company pursuant to the Credit Agreement or any other Loan Document.

 

“Obligor” shall mean any Person that, or any of whose property, is or shall be
obligated on the Obligations or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Borrower or Guarantor, and any
other co-maker, endorser, guarantor of payment, subordinating creditor,
assignor, grantor of a security interest, pledgor, mortgagor or any hypothecator
of property, if any.

 

3.         Guaranty of the Obligations.  Guarantor hereby absolutely and
unconditionally guarantees (as a guaranty of payment and not merely a guaranty
of collection) the prompt payment in full of all of the Obligations as and when
the respective parts thereof become due and payable.  If the Obligations, or any
part thereof, shall not be paid in full when due and payable, Agent, on behalf
of the Lenders, in each case, shall have the right to proceed directly against
Guarantor under this Agreement to collect the payment in full of the
Obligations, regardless of whether or not Agent, on behalf of the Lenders, shall
have theretofore proceeded or shall then be proceeding against Borrower or any
other Obligor or Collateral, if any, or any of the foregoing, it being
understood that Agent, on behalf of the Required Lenders, in its sole
discretion, may proceed against any Obligor and any Collateral, and may exercise
each right, power or privilege that Agent or the Lenders may then have, either
simultaneously or separately, and, in any event, at such time or times and as
often and in such order as Agent, on behalf of the Required Lenders, in its sole
discretion, may from time to time deem expedient to collect the payment in full
of the Obligations.  Guarantor agrees that all payments made by Guarantor under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes, in accordance with
Section 3.2 of the Credit Agreement.

 

4.         Payments Conditional.  Whenever Agent or any Lender shall credit any
payment to the Obligations or any part thereof, whatever the source or form of
payment, the credit shall be conditional as to Guarantor unless and until the
payment shall be final and valid as to all the world.  Without limiting the
generality of the foregoing, Guarantor agrees that if any check or other
instrument so applied shall be dishonored by the drawer or any party thereto, or
if any proceeds of Collateral or payment so applied shall thereafter be
recovered by any trustee in bankruptcy or any other Person, each Lender, in each
case, may reverse any entry relating thereto on its books and Guarantor shall
remain liable therefor, even if such Lender may no longer have in its possession
any instrument evidencing the Obligations to which the payment in question was
applied.

 

5.         Guarantor’s Obligations Absolute and Unconditional.  Regardless of
the duration of time, regardless of whether Borrower may from time to time cease
to be indebted to the

 

E-15

--------------------------------------------------------------------------------


 

Lenders and irrespective of any act, omission or course of dealing whatever on
the part of Agent or any Lender, Guarantor’s liabilities and other obligations
under this Agreement shall remain in full effect until the payment in full of
the Obligations.  Without limiting the generality of the foregoing:

 

5.1.      Lenders Have No Duty to Make Advances.  Without limiting the
obligations of Agent and the Lenders under the Credit Agreement, no Lender shall
at any time be under any duty to Guarantor to grant any financial accommodation
to Borrower, irrespective of any duty or commitment of any of the Lenders to
Borrower, or to follow or direct the application of the proceeds of any such
financial accommodation;

 

5.2.      Guarantor’s Waiver of Notice, Presentment.  Guarantor waives
(a) notice of the granting of any Loan to Borrower, the issuance of any Letter
of Credit or the incurring of any other Indebtedness by Borrower or the terms
and conditions thereof, (b) presentment, demand for payment and notice of
dishonor of the Obligations or any part thereof, or any other Indebtedness
incurred by Borrower to any of the Lenders, (c) notice of any indulgence granted
to any Obligor, and (d) any other notice to which Guarantor might, but for this
waiver, be entitled;

 

5.3.      Lenders’ Rights Not Prejudiced by Action or Omission.  Agent and the
Lenders, in their sole discretion, may, without any prejudice to their rights
under this Agreement, at any time or times, without notice to or the consent of
Guarantor, (a) grant Borrower whatever financial accommodations that Agent and
the Lenders may from time to time deem advisable, even if Borrower might be in
default in any respect and even if those financial accommodations might not
constitute Indebtedness the payment of which is guaranteed hereunder, (b) assent
to any renewal, extension, consolidation or refinancing of the Obligations, or
any part thereof, (c) forbear from demanding security, if Agent and the Lenders
shall have the right to do so, (d) release any Obligor or Collateral or assent
to any exchange of Collateral, if any, irrespective of the consideration, if
any, received therefor, (e) grant any waiver or consent or forbear from
exercising any right, power or privilege that Agent and the Lenders may have or
acquire, (f) assent to any amendment, deletion, addition, supplement or other
modification in, to or of any writing evidencing or securing any of the
Obligations or pursuant to which any of the Obligations are created, (g) grant
any other indulgence to any Obligor, (h) accept any Collateral for, or any other
Obligor upon, the Obligations or any part thereof, and (i) fail, neglect or omit
in any way to realize upon any Collateral, to perfect any security interest with
respect to Collateral, or to protect the Obligations or any part thereof or any
Collateral therefor;

 

5.4.      Liabilities Survive Guarantor’s Dissolution.  Guarantor’s liabilities
and other obligations under this Agreement shall survive any dissolution of
Guarantor; and

 

5.5.      Liabilities Absolute and Unconditional.  Guarantor’s liabilities and
other obligations under this Agreement shall be absolute and unconditional
irrespective of any lack of validity or enforceability of the Credit Agreement,
any Note, any Loan Document or any other agreement, instrument or document
evidencing the Loans or Letters of Credit or related thereto, or any other
defense available to Guarantor in respect of this Agreement (other than the
payment in full of the Obligations).

 

E-16

--------------------------------------------------------------------------------


 

6.         Representations and Warranties.  Guarantor represents and warrants to
Agent and each of the Lenders that (a) Guarantor is a duly organized and validly
existing corporation, in good standing under the laws of the state of its
incorporation (as referenced in the first paragraph of this Agreement), and is
qualified to do business in each state where a failure to so qualify would have
a Material Adverse Effect; (b) Guarantor has legal power and right to execute
and deliver this Agreement and to perform and observe the provisions hereof;
(c) the officers executing and delivering this Agreement on behalf of Guarantor
have been duly authorized to do so, and this Agreement, when executed, is legal
and binding upon Guarantor in every respect; (d) except for matters described or
referenced in the Credit Agreement or any Schedule thereto, no litigation or
proceeding is pending or threatened against Guarantor before any court or any
administrative agency that is reasonably expected to have a Material Adverse
Effect; (e) Guarantor has received consideration that is the reasonable
equivalent value of the obligations and liabilities that Guarantor has incurred
to Agent, for the benefit of the Lenders; (f) Guarantor is not insolvent, as
defined in any applicable state or federal statute, nor will Guarantor be
rendered insolvent by the execution and delivery of this Agreement to Agent and
the Lenders; (g) Guarantor is not engaged or about to engage in any business or
transaction for which the assets retained by Guarantor are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to the Lenders incurred hereunder; and (h) Guarantor does not intend to, nor
does Guarantor believe that Guarantor will, incur debts beyond Guarantor’s
ability to pay such debts as they mature.

 

7.         Disability of Obligor.  Without limiting the generality of any of the
other provisions hereof, Guarantor specifically agrees that upon the occurrence
and during the continuance of an Event of Default, Agent and the Required
Lenders, in their sole discretion (but subject to the terms of the Credit
Agreement), may declare the unpaid principal balance of and accrued interest on
the Obligations to be forthwith due and payable in full without notice.  Upon
the occurrence of any of the events enumerated in the immediately preceding
sentence, Guarantor shall, upon demand of Agent, on behalf of the Lenders,
whenever made, pay to Agent, for the benefit of the Lenders, an amount equal to
the then unpaid principal balance of and accrued interest on the Obligations.

 

8.         Subordination of Guarantor’s Rights Against Borrower and Collateral. 
To the extent permitted by law, Guarantor hereby subordinates to payment in full
of the Obligations any claim or other right that Guarantor might now have or
hereafter acquire against Borrower or any other Obligor that arises from the
existence or performance of Guarantor’s liabilities or other obligations under
this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of Agent or any Lender against Borrower or
any Collateral that Agent or any Lender now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law.

 

9.         Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Obligations are stayed, upon the insolvency, bankruptcy or
reorganization of Borrower or any other Person (other than Guarantor), or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Agent.

 

E-17

--------------------------------------------------------------------------------


 

10.       Notice.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Guarantor, mailed or
delivered to it, addressed to it at the address specified on the signature
page of this Agreement, if to Agent or any Lender, mailed or delivered to it,
addressed to the address of Agent or such Lender specified on the signature
pages of the Credit Agreement, or, as to each party, at such other address as
shall be designated by such party in written notice to each of the other
parties.  All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered or two
Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt, except that notices pursuant to any of the
provisions hereof shall not be effective until received.

 

11.       Successors and Assigns.  This Agreement shall bind Guarantor and
Guarantor’s successors and assigns and shall inure to the benefit of Agent and
each Lender and their respective successors and assigns, including (without
limitation) each holder of any Note evidencing any of the Obligations.

 

12.       Invalidity.  If, at any time, one or more provisions of this Agreement
is or becomes invalid, illegal or unenforceable in whole or in part, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

13.       Entire Agreement.  This Agreement constitutes a final written
expression of all of the terms of this Agreement, is a complete and exclusive
statement of those terms and supersedes all oral representations, negotiations
and prior writings, if any, with respect to the subject matter hereof.

 

14.       Relationship of Parties; Setoffs.  The relationship between
(a) Guarantor and (b) Agent and the Lenders with respect to this Agreement is
and shall be solely that of debtor and creditors, respectively, and Agent and
the Lenders shall have no fiduciary obligation toward Guarantor with respect to
this Agreement or the transactions contemplated hereby.  If and to the extent
any payment is not made when due hereunder, Agent and each Lender may setoff and
charge from time to time any amount so due against any and all of Guarantor’s
accounts or deposits with Agent and each Lender.

 

15.       Headings.  The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement.

 

16.       Governing Law; Submission to Jurisdiction.  The provisions of this
Agreement and the respective rights and duties of Guarantor, Agent and the
Lenders hereunder shall be governed by and construed in accordance with Ohio
law, without regard to principles of conflict of laws which would result in the
application of the law of any other state. Guarantor hereby irrevocably submits
to the non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, any Loan Document or any Related Writing, and Guarantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court.  Guarantor, on
behalf of itself and its Subsidiaries, hereby irrevocably waives, to

 

E-18

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, any objection it may now or hereafter have
to the laying of venue in any such action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise.  Guarantor agrees that a final, nonappealable judgment
in any such action or proceeding in any state or federal court in the State of
Ohio shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

[Remainder of page intentionally left blank.]

 

E-19

--------------------------------------------------------------------------------


 

17.       JURY TRIAL WAIVER.  GUARANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, THE LENDERS, BORROWER AND
GUARANTOR, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Guaranty of
Payment as of the date first set forth above.

 

Address: 6800 Cintas Boulvevard

CINTAS CORPORATION

Mason, Ohio 45040

 

 

Attn : President

By:

 

 

 

Scott D. Farmer

 

 

President

 

E-20

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF

SUBSIDIARY GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT

 

This GUARANTY OF PAYMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 28th day of May, 2004
by                                     , a
[                                      ] [corporation] [limited partnership]
[limited liability company] (“Guarantor”) in favor of KEYBANK NATIONAL
ASSOCIATION, as the administrative agent under the Credit Agreement, as
hereinafter defined (“Agent”), for the benefit of the Lenders, as hereinafter
defined.

 

1.         Recitals.

 

CINTAS CORPORATION NO. 2, a Nevada corporation (together with its successors and
assigns, “Borrower”) is entering into that certain Credit Agreement, dated as of
May 28, 2004, with the lenders listed on Schedule 1 thereto (together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), KeyBank National Association, as Agent and joint
lead arranger, Banc One Capital Markets, Inc., as joint lead arranger, Bank One,
NA, as syndication agent, Fifth Third Bank, as co-documentation agent, US Bank
National Association, as co-documentation agent, and The Bank of
Tokyo-Mitsubishi, as co-documentation agent (as the same may from time to time
be amended, restated or otherwise modified, the “Credit Agreement”).  Guarantor
desires that the Lenders grant the financial accommodations to Borrower as
described in the Credit Agreement.

 

Guarantor, an affiliate of Borrower whose financing is provided by the Loans and
Letters of Credit, as defined in the Credit Agreement, deems it to be in the
direct pecuniary and business interests of Guarantor that Borrower obtain from
the Lenders the Commitment, as defined in the Credit Agreement, and the Loans
and Letters of Credit provided for in the Credit Agreement.

 

Guarantor understands that the Lenders are willing to enter into the Credit
Agreement only upon certain terms and conditions, one of which is that Guarantor
guarantee the payment of the Obligations, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to Borrower by the Lenders and for other valuable
considerations.

 

2.         Definitions.  Except as specifically defined herein, capitalized
terms used herein that are defined in the Credit Agreement shall have their
respective meanings ascribed to them in the Credit Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Collateral” shall mean, collectively, all property, if any, securing the
Obligations or any part thereof at the time in question.

 

E-21

--------------------------------------------------------------------------------


 

“Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower or any Guarantor of Payment to Agent, the
Fronting Lender, the Swing Line Lender or any Lender pursuant to the Credit
Agreement, and includes the principal of and interest on all Loans and all
obligations pursuant to Letters of Credit; (b) each extension, renewal or
refinancing thereof, in whole or in part; (c) the facility fees, utilization
fees, any prepayment fees and any other fees payable pursuant to the Credit
Agreement, and all fees and charges in connection with the Letters of Credit;
and (d) every other liability, now or hereafter owing to Agent or any Lender by
any Company pursuant to the Credit Agreement or any other Loan Document.

 

“Obligor” shall mean any Person that, or any of whose property, is or shall be
obligated on the Obligations or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Borrower or Guarantor, and any
other co-maker, endorser, guarantor of payment, subordinating creditor,
assignor, grantor of a security interest, pledgor, mortgagor or any hypothecator
of property, if any.

 

3.         Guaranty of the Obligations.  Guarantor hereby absolutely and
unconditionally guarantees (as a guaranty of payment and not merely a guaranty
of collection) the prompt payment in full of all of the Obligations as and when
the respective parts thereof become due and payable.  If the Obligations, or any
part thereof, shall not be paid in full when due and payable, Agent, on behalf
of the Lenders, in each case, shall have the right to proceed directly against
Guarantor under this Agreement to collect the payment in full of the
Obligations, regardless of whether or not Agent, on behalf of the Lenders, shall
have theretofore proceeded or shall then be proceeding against Borrower or any
other Obligor or Collateral, if any, or any of the foregoing, it being
understood that Agent, on behalf of the Required Lenders, in its sole
discretion, may proceed against any Obligor and any Collateral, and may exercise
each right, power or privilege that Agent or the Lenders may then have, either
simultaneously or separately, and, in any event, at such time or times and as
often and in such order as Agent, on behalf of the Required Lenders, in its sole
discretion, may from time to time deem expedient to collect the payment in full
of the Obligations.  Guarantor agrees that all payments made by Guarantor under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes, in accordance with
Section 3.2 of the Credit Agreement.

 

4.         Payments Conditional.  Whenever Agent or any Lender shall credit any
payment to the Obligations or any part thereof, whatever the source or form of
payment, the credit shall be conditional as to Guarantor unless and until the
payment shall be final and valid as to all the world.  Without limiting the
generality of the foregoing, Guarantor agrees that if any check or other
instrument so applied shall be dishonored by the drawer or any party thereto, or
if any proceeds of Collateral or payment so applied shall thereafter be
recovered by any trustee in bankruptcy or any other Person, each Lender, in each
case, may reverse any entry relating thereto on its books and Guarantor shall
remain liable therefor, even if such Lender may no longer have in its possession
any instrument evidencing the Obligations to which the payment in question was
applied.

 

5.         Guarantor’s Obligations Absolute and Unconditional.  Regardless of
the duration of time, regardless of whether Borrower may from time to time cease
to be indebted to the

 

E-22

--------------------------------------------------------------------------------


 

Lenders and irrespective of any act, omission or course of dealing whatever on
the part of Agent or any Lender, Guarantor’s liabilities and other obligations
under this Agreement shall remain in full effect until the payment in full of
the Obligations.  Without limiting the generality of the foregoing:

 

5.1.      Lenders Have No Duty to Make Advances.  Without limiting the
obligations of Agent and the Lenders under the Credit Agreement, no Lender shall
at any time be under any duty to Guarantor to grant any financial accommodation
to Borrower, irrespective of any duty or commitment of any of the Lenders to
Borrower, or to follow or direct the application of the proceeds of any such
financial accommodation;

 

5.2.      Guarantor’s Waiver of Notice, Presentment.  Guarantor waives
(a) notice of the granting of any Loan to Borrower, the issuance of any Letter
of Credit or the incurring of any other Indebtedness by Borrower or the terms
and conditions thereof, (b) presentment, demand for payment and notice of
dishonor of the Obligations or any part thereof, or any other Indebtedness
incurred by Borrower to any of the Lenders, (c) notice of any indulgence granted
to any Obligor, and (d) any other notice to which Guarantor might, but for this
waiver, be entitled;

 

5.3.      Lenders’ Rights Not Prejudiced by Action or Omission.  Agent and the
Lenders, in their sole discretion, may, without any prejudice to their rights
under this Agreement, at any time or times, without notice to or the consent of
Guarantor, (a) grant Borrower whatever financial accommodations that Agent and
the Lenders may from time to time deem advisable, even if Borrower might be in
default in any respect and even if those financial accommodations might not
constitute Indebtedness the payment of which is guaranteed hereunder, (b) assent
to any renewal, extension, consolidation or refinancing of the Obligations, or
any part thereof, (c) forbear from demanding security, if Agent and the Lenders
shall have the right to do so, (d) release any Obligor or Collateral or assent
to any exchange of Collateral, if any, irrespective of the consideration, if
any, received therefor, (e) grant any waiver or consent or forbear from
exercising any right, power or privilege that Agent and the Lenders may have or
acquire, (f) assent to any amendment, deletion, addition, supplement or other
modification in, to or of any writing evidencing or securing any of the
Obligations or pursuant to which any of the Obligations are created, (g) grant
any other indulgence to any Obligor, (h) accept any Collateral for, or any other
Obligor upon, the Obligations or any part thereof, and (i) fail, neglect or omit
in any way to realize upon any Collateral, to perfect any security interest with
respect to Collateral, or to protect the Obligations or any part thereof or any
Collateral therefor;

 

5.4.      Liabilities Survive Guarantor’s Dissolution.  Guarantor’s liabilities
and other obligations under this Agreement shall survive any dissolution of
Guarantor; and

 

5.5.      Liabilities Absolute and Unconditional. Guarantor’s liabilities and
other obligations under this Agreement shall be absolute and unconditional
irrespective of any lack of validity or enforceability of the Credit Agreement,
any Note, any Loan Document or any other agreement, instrument or document
evidencing the Loans or Letters of Credit or related thereto, or any other
defense available to Guarantor in respect of this Agreement (other than the
payment in full of the Obligations).

 

E-23

--------------------------------------------------------------------------------


 

6.         Representations and Warranties.  Guarantor represents and warrants to
Agent and each of the Lenders that (a) Guarantor is a duly organized and validly
existing corporation, in good standing under the laws of the state of its
incorporation (as referenced in the first paragraph of this Agreement), and is
qualified to do business in each state where a failure to so qualify would have
a Material Adverse Effect; (b) Guarantor has legal power and right to execute
and deliver this Agreement and to perform and observe the provisions hereof;
(c) the officers executing and delivering this Agreement on behalf of Guarantor
have been duly authorized to do so, and this Agreement, when executed, is legal
and binding upon Guarantor in every respect; (d) except for matters described or
referenced in the Credit Agreement or any Schedule thereto, no litigation or
proceeding is pending or threatened against Guarantor before any court or any
administrative agency that is reasonably expected to have a Material Adverse
Effect; (e) Guarantor has received consideration that is the reasonable
equivalent value of the obligations and liabilities that Guarantor has incurred
to Agent, for the benefit of the Lenders; (f) Guarantor is not insolvent, as
defined in any applicable state or federal statute, nor will Guarantor be
rendered insolvent by the execution and delivery of this Agreement to Agent and
the Lenders; (g) Guarantor is not engaged or about to engage in any business or
transaction for which the assets retained by Guarantor are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to the Lenders incurred hereunder; and (h) Guarantor does not intend to, nor
does Guarantor believe that Guarantor will, incur debts beyond Guarantor’s
ability to pay such debts as they mature.

 

7.         Disability of Obligor.  Without limiting the generality of any of the
other provisions hereof, Guarantor specifically agrees that upon the occurrence
and during the continuance of an Event of Default, Agent and the Required
Lenders, in their sole discretion (but subject to the terms of the Credit
Agreement), may declare the unpaid principal balance of and accrued interest on
the Obligations to be forthwith due and payable in full without notice.  Upon
the occurrence of any of the events enumerated in the immediately preceding
sentence, Guarantor shall, upon demand of Agent, on behalf of the Lenders,
whenever made, pay to Agent, for the benefit of the Lenders, an amount equal to
the then unpaid principal balance of and accrued interest on the Obligations.

 

8.         Subordination of Guarantor’s Rights Against Borrower and Collateral. 
To the extent permitted by law, Guarantor hereby subordinates to payment in full
of the Obligations any claim or other right that Guarantor might now have or
hereafter acquire against Borrower or any other Obligor that arises from the
existence or performance of Guarantor’s liabilities or other obligations under
this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of Agent or any Lender against Borrower or
any Collateral that Agent or any Lender now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law.

 

9.         Maximum Liability of Guarantor. Anything in this Agreement to the
contrary notwithstanding, in no event shall the amount of Guarantor’s liability
hereunder exceed the maximum amount that (after giving effect to the incurring
of the obligations hereunder and to any rights to contribution of Guarantor from
other affiliates of Borrower) would not render the

 

E-24

--------------------------------------------------------------------------------


 

rights to payment of Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.

 

10.       Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Obligations are stayed, upon the insolvency, bankruptcy or
reorganization of Borrower or any other Person (other than Guarantor), or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Agent.

 

11.       Notice.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Guarantor, mailed or
delivered to it, addressed to it at the address specified on the signature
page of this Agreement, if to Agent or any Lender, mailed or delivered to it,
addressed to the address of Agent or such Lender specified on the signature
pages of the Credit Agreement, or, as to each party, at such other address as
shall be designated by such party in written notice to each of the other
parties.  All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered or two
Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt, except that notices pursuant to any of the
provisions hereof shall not be effective until received.

 

12.       Successors and Assigns.  This Agreement shall bind Guarantor and
Guarantor’s successors and assigns and shall inure to the benefit of Agent and
each Lender and their respective successors and assigns, including (without
limitation) each holder of any Note evidencing any of the Obligations.

 

13.       Invalidity.  If, at any time, one or more provisions of this Agreement
is or becomes invalid, illegal or unenforceable in whole or in part, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

14.       Entire Agreement.  This Agreement constitutes a final written
expression of all of the terms of this Agreement, is a complete and exclusive
statement of those terms and supersedes all oral representations, negotiations
and prior writings, if any, with respect to the subject matter hereof.

 

15.       Relationship of Parties; Setoffs.  The relationship between
(a) Guarantor and (b) Agent and the Lenders with respect to this Agreement is
and shall be solely that of debtor and creditors, respectively, and Agent and
the Lenders shall have no fiduciary obligation toward Guarantor with respect to
this Agreement or the transactions contemplated hereby.  If and to the extent
any payment is not made when due hereunder, Agent and each Lender may setoff and
charge from time to time any amount so due against any and all of Guarantor’s
accounts or deposits with Agent and each Lender.

 

16.       Headings.  The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement.

 

E-25

--------------------------------------------------------------------------------


 

17.       Governing Law; Submission to Jurisdiction.  The provisions of this
Agreement and the respective rights and duties of Guarantor, Agent and the
Lenders hereunder shall be governed by and construed in accordance with Ohio
law, without regard to principles of conflict of laws which would result in the
application of the law of any other state. Guarantor hereby irrevocably submits
to the non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, any Loan Document or any Related Writing, and Guarantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court.  Guarantor, on
behalf of itself and its Subsidiaries, hereby irrevocably waives, to the fullest
extent permitted by law, any objection it may now or hereafter have to the
laying of venue in any such action or proceeding in any such court as well as
any right it may now or hereafter have to remove such action or proceeding, once
commenced, to another court on the grounds of FORUM NON CONVENIENS or
otherwise.  Guarantor agrees that a final, nonappealable judgment in any such
action or proceeding in any state or federal court in the State of Ohio shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

[Remainder of page intentionally left blank.]

 

E-26

--------------------------------------------------------------------------------


 

17.       JURY TRIAL WAIVER.  GUARANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, THE LENDERS, BORROWER AND
GUARANTOR, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Guaranty of
Payment as of the date first set forth above.

 

Address:

 

 

[                                                                                    ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-27

--------------------------------------------------------------------------------